--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
EXECUTION
 
 
DATED AS OF THE 19th DAY OF FEBRUARY, 2009
 
AMONG
PRICESMART (TRINIDAD) LIMITED
(the 'Borrower')
 
AND
 
FIRSTCARIBBEAN INTERNATIONAL BANK
 
 
(TRINIDAD & TOBAGO) LIMITED
 
 
(the 'Bank')
 
 
LOAN FACILITY AGREEMENT
 
 
(Up to US$9,500,000.00)
 
 
[exhibit10_7d.jpg]
M. Glenn Hamel-Smith
Attorney-at-Law
M HAMEL-SMITH & CO
Eleven Albion
Corner Dere & Albion Streets
Port of Spain
Trinidad
Tel: hit (868) 821-5500
Fax: Int (868) 821-5501
E-Mail: mhstrinidadlaw.com
Web site: http://www.trinidadlaw.com
©2008 M Hamel-Smith & Co. – All Rights Reserved

             



 
 

--------------------------------------------------------------------------------

 

Index to Clauses
 
1           Definitions and Interpretation
 
2           The Facilities
 
3           Purpose
 
4           Conditions
 
5           Drawdown
 
6           Repayment, Prepayment and Cancellation
 
7           Fees and Expenses
 
8           Payments
 
9           Representations and Warranties
 
10           Security and Undertakings
 
11           Default
 
12           Indemnities
 
13           Taxes
 
14           Changes in Circumstances
 
15           General
 
Schedule 1 Schedule 2 Schedule 3 Schedule 4 Schedule 5


Drawdown Notice
 
Conditions Precedents
 
Form of Collateral Mortgage – Port-of-Spain Form of Deed of Licence – PATT
Form of Deed of Licence – TCDCL





 
 

--------------------------------------------------------------------------------

 
611-? . -V5                       . :r15 Q A1   FACILITY AGREEMENT
T THN1?
THIS LOAN FACILITY AGREEMENT (this 'Agreement') is dated as of the 19th day
of February, 2009 and made BETWEEN:



 
1.  
The 'Borrower': PRICESMART (TRINIDAD) LIMITED a company with limited liability
incorporated under the Companies Act, 1995 (Ch. 81:01 of the laws of Trinidad
and Tobago) with company number P 1916 (95) A and having its registered office
at Endeavour Road and Narsaloo Ramaya Road, Chaguanas, in the island of
Trinidad; and

 
2.  
The 'Bank': FI40012IBBEAN INTERNATIONAL BANK (TRINIDAD & TOBAGO)
LIMW01/.4,.,bank licensed under the Financial Institutions Act, 1993 (as
amend'eA ynd incorporated as a company with limited liability under the
Companies Actg*,:81:01, of the revised law., of Trinidad and Tobago and having
its registereOltee at 74 Long Circular Road, Maraval, Trinidad.

 
RECITALS:
Y,.1 -969
A.The Borrower has requested' thp,,Bank to make available to it a sum of up to
NINE
MILLION FIVE.:1:IUig? /THOUSAND US DOLLARS (US$9,500,000.00) (the 'Principal
Sun)T6i the purpose of providing funding, utilizing the equity in the existing
warehouse clubs, to assist in the costs related to the construction of the Price
Smart San Fernando warehouse club.
 
NOW THEREFORE IT IS HEREBY AGREED by and between the parties as follows:
 
1            DEFINITIONS AND INTERPRETATION
 
1.1            Definitions
 
In this Agreement, unless the context otherwise requires:
`Advance' means an advance made or to be made by the Bank to the Borrower under
this Agreement or, as the context may require, the principal amount thereof from
time to time outstanding;
 
`Affiliate' means any legal entity which controls, is controlled by, or is under
common control with another legal entity. An entity is deemed to "control"
another if it owns directly or indirectly at least fifty percent of either of
the following"
 
(A)
The shares entitled to vote at a general election of directors of such

 
other entity;


 

 
 

--------------------------------------------------------------------------------

 



 
 
(B)
The voting interest in such other entity if such other entity does not

 
 
have either shares or directors;

 
`Assignment of Insurance Policies' means an assignment of even date herewith
made by the Borrower in favour of the Bank assigning all of the Borrower's right
title and interest in the Insurance Policies with Loss Payee Endorsements, by
way of further and/or additional and/or collateral security to that created by
this Agreement for the repayment and discharge of the Secured Liabilities;
 
`Balloon Payment' means a balloon payment in the sum of TWO MILLION EIGHT
HUNDRED AND FIFTY THOUSAND US DOLLARS (US$2,850,000.00) payable on the Repayment
Date in accordance with Clause 6.1 hereof;
 
`Business Day' means a day on which commercial banks in Trinidad and Tobago and
the United States of America are open for business of the kind contemplated in
this Agreement (not being a Saturday or Sunday or public holiday);
 
`Capital Expenditure' means [any expenses incurred which would be treated as a
capital expense in accordance with International Financial Reporting Standards
in Trinidad and Tobago, including but not limited to, expenses incurred in
acquiring or upgrading physical assets such as buildings and machinery];
 
`Collateral Mortgage – Port-of-Spain' means the collateral mortgage to be
entered into by the Borrower in the form attached hereto as Schedule 3 creating
in favour of the Bank a first mortgage over the property known as PriceSmart
Port-of-Spain as more properly described in the schedule thereto granted by way
of further and/or additional and/or collateral security to that created by this
Agreement for the repayment and discharge of the Secured Liabilities, to be
entered into contemporaneously with the execution of the Deeds of Licence;
 
`Collateral Mortgage – San Fernando' means the collateral mortgage dated of even
date herewith made by the Borrower creating in favour of the Bank a first
mortgage over the property known or to be known as PriceSmart San Fernando as
more properly described in the schedule thereto granted by way of further and/or
additional and/or collateral security to that created by this Agreement for the
repayment and discharge of the Secured Liabilities;
 
`Collateral Mortgages' means together the Collateral Mortgage – Port-of-Spain
and the Collateral Mortgage – San Fernando;
 
`Commitment' means the commitment of the Bank to make the Advance up to the
Facility Amount on the terms and conditions of this Agreement;
 
`Conditions Precedent' means the conditions precedent set out in Schedule 2;
 
`Debentures' mean together the Debenture – PSMT, the Debenture – PSOL and the
Debenture – PST, and any of them individually a Debenture';

 



 
 

--------------------------------------------------------------------------------

 
611-? . -V5                       . :r15 Q A1   FACILITY AGREEMENT
T THN1?
THIS LOAN FACILITY AGREEMENT (this 'Agreement') is dated as of the 19th day
of February, 2009 and made BETWEEN:



 
`Debenture — PSMT' means the debenture made collateral hereto dated of even date
herewith and made between PSMT and the Bank whereby PSMT has created in favour
of the Bank fixed charges by way of mortgage and floating charges over all of
its present and future assets as security for the repayment of all moneys and
liabilities specified therein, ranking second only to the Debenture - RBTT;
 
`Debenture — PSOL' means the debenture made collateral hereto dated of even date
herewith and made between PSOL and the Bank whereby PSOL has created in favour
of the Bank fixed charges by way of mortgage and floating charges over all of
its present and future assets as security for the repayment of all moneys and
liabilities specified therein, ranking second only to the Debenture - RBTT;
 
`Debenture — PST' means the debenture made collateral hereto dated of even date
herewith and made between the Borrower and the Bank whereby the Borrower has
created in favour of the Bank fixed by way of mortgage and floating charges over
all of the Borrower's present and future assets as security for the repayment of
all moneys and liabilities specified therein, ranking second only to the
Debenture - RBTT;
 
`Debenture RBTT' means the debenture dated the 5th day of August 2003 and
registered on the 4th day of September 2003 with registration No. DE2003 0326
3635 D001 together with a supplemental mortgage debenture dated as of the 2nd
day of December 2008 and registered on the 22nd day of December 2008 with
registration No. DE 2008 0306 9674 D001 whereby the Borrower created in favour
of RBTT Bank Limited a mortgage over the property known as PriceSmart Chaguanas
as more particularly described in the schedule thereto as security for the
repayment of all moneys and liabilities specified therein;
 
`Deed of Adherence' means the deed of adherence to be entered into by PSE, the
Borrower and the Bank under which PSE will agree to adhere to the terms of the
Guarantee as if it were originally named as a guarantor thereunder, which deed
is to be entered into upon the registration of the PSE Articles of Organisation
Amendment in the relevant registry in Barbados;
 
`Deed of Subordination' means the deed of subordination of even date herewith
entered into in favour of the Bank by the Borrower, PSI and PMST subordinating
fifty percent (50%) of the Intercompany Debt to the amounts owing by the
Borrower to the Bank;
 
`Deeds of Licence' means the deeds of licence and consent required by the
Borrower to enter into the Collateral Mortgage — Port-of-Spain, to be provided
by each of the Port Authority of Trinidad and Tobago and Trinbago Cultural
Development Company Limited respectively in respect of PriceSmart Port-of-Spain
in the forms or in similar forms attached hereto as Schedule 4 and Schedule 5
respectively;
 
`Default Rate' means the Interest Rate plus 3% per annum;
 
`Drawdown Date' means, in relation to any Advance, the date on which the Advance
is made;

 
 
 

--------------------------------------------------------------------------------

 



 
'Brawdown Notice' means a notice in the form set out in Schedule 1;
 
`Encumbrance' means any mortgage, pledge, charge, lien, assignment by way of
security, title retention, hypothecation or other security agreement or
arrangement or other interest vested in a third party, including those imposed
or arising by operation of law or equity;
 
`Event of Default' means any of the events or circumstances described in Clause
11.1 and includes any event which, with the giving of notice and/or lapse of
time and/or a determination being made under the relevant sub-clause, would be
an Event of Default;
 
`Facilities' means the loan facilities made available to the Borrower by the
Bank upon the terms and subject to the conditions set out in this Agreement;
 
`Facility Amount' means the sum of up to NINE MILLION FIVE HUNDRED THOUSAND U.S.
DOLLARS (US$9,500,000.00);
 
`Financial Indebtednes. means Indebtedness incurred in respect of:
 
(a)  
money borrowed, raised or deposited;

 
(b)  
any bond bill of exchange note loan stock debenture commercial paper or similar
security or instrument;

 
(c)  
acceptance, documentary credit or guarantee facilities;

 
(d)  
deferred payments for assets or services acquired but excluding trade credit in
the ordinary course of business not exceeding ninety (90) calendar days;

 
(e)  
rental payments under leases, whether in respect of land buildings machinery
equipment or otherwise, entered into primarily as a method of raising finance or
financing the acquisition of the relevant asset;

 
(f)  
payments under hire purchase contracts;

 
(g)  
factored debts, to the extent that there is recourse;

 
(h)  
guarantees bonds standby letters of credit or other instruments issued in
connection with the performance of contracts or obligations;

 
(i) interest rate or currency swaps and similar financial transactions;
 
(j)  
guarantees indemnities or other assurances against financial loss in respect of
Indebtedness of any person falling within any of paragraphs (a) to (i) inclusive
above; and

 
 
(k)
amounts raised or obligations incurred under any other transaction

 
 
having the commercial effect of any of the above;


 
 
 

--------------------------------------------------------------------------------

 
611-? . -V5                       . :r15 Q A1   FACILITY AGREEMENT
T THN1?
THIS LOAN FACILITY AGREEMENT (this 'Agreement') is dated as of the 19th day
of February, 2009 and made BETWEEN:



 
`Financial Costs' means all fees charges expenses and disbursements payable by
the Borrower to the Bank including all legal charges and disbursements;
 
`5-Year SWAP Rate' means the rate of interest offered in the London inter-bank
market and published on the Bloomberg Financial Market Service for five (5) year
swaps of an equivalent or similar amount to the Loan as conclusively determined
by the Bank at 11:00AM on the date hereof and if no such rate is available, the
most recent such rate published on the Bloomberg Financial Market Service prior
to the date hereof;
 
`Group' means the Borrower, PSMT and PSOL;
 
`Guarantee – PSI' means the temporary guarantee and indemnity to be provided by
PSI in favour of the Bank, by way of further and/or additional and/or collateral
security to that created by this Agreement for the repayment and discharge of
the Secured Liabilities, which will expire automatically upon the later of the
perfection of the Collateral Mortgage – Invaders Bay or the execution of the
Deed of Adherence;
 
'Guarantee' means the joint and several guarantee and indemnity dated of even
date herewith made by PSMT and PSOL in favour of the Bank, as same may be
further amended or supplemented from time to time, by way of further and/or
additional and/or collateral security to that created by this Agreement for the
repayment and discharge of the Secured Liabilities;
 
'Guarantor? means as at the date hereof together PSMT, PSI and PSOL, and
individually each a 'Guarantor';
 
`Indebtedness' means any obligation for the payment or repayment of money,
whether present or future, actual or contingent, sole or joint;
 
`Intercompany Debt' means the total combined amounts owing from time to time by
the Borrower to any member of the Group and/or PSI;
 
`Insurance Policies' mean (i) that fire and special perils insurance policy no.
PCF 10010845 001 with Sagicor General Insurance, Inc., providing coverage in
respect of the Properties (including business interruption coverage with
standard deductibles within the industry (satisfactory to the Bank) for such
coverage) in the minimum amount of TEN MILLION FIVE HUNDRED THOUSAND US DOLLARS
(US$10,500,000); (ii) that insurance policy no. PCF 10010845 001 with Sagicor
General Insurance, Inc., providing general insurance cover (including loss of
rent and business interruption insurance) in the minimum amount of TWO MILLION
NINE HUNDRED THOUSAND US DOLLARS (US$2,900,000) with the Bank noted as first
loss payee; (iii) any insurance policy replacing any of the above policies; and
(iv) any other insurance policy providing coverage in respect of the Properties
and/or any business of the Borrower in relation to the Properties, and
'Insurance Policy' shall mean any one of them;
 
`Interest Rate' means in respect of the period commencing with the date hereof
and expiring on the fifth anniversary thereof a fixed rate per annum of six
point

 
 
 

--------------------------------------------------------------------------------

 



 
seven one percent (6.71%) equivalent to the 5-Year Swap Rate plus the Margin,
and thereafter floating at 90-Day LIBOR plus the Margin;
 
`Letter of Undertaking' means the letter of undertaking or comfort of even date
herewith provided by PSI, the ultimate parent company of the Borrower, in
respect of the obligations of the Borrower hereunder;
 
`Loan' means the aggregate principal amount of Advance(s) for the time being
outstanding under this Agreement;
 
`Loan Agreement' means this Agreement as same may be amended, supplemented,
novated or replaced from time to time;
 
`Loan to Value Ratio' means, at any time, the percentage obtained by dividing
the Loan amount by the Value amount and multiplying the result by 100;
 
`Loss Payee Endorsements' means endorsements to be made on those policies of
insurance selected by the Bank of those taken out by the Borrower on its
properties whereby the Bank is shown dsloss payee, in such form as the Bank
shall approve;
 
`Margin' means four point two five percent (4.25%) per annum;
 
`Material Consent' means, in relation to any member of the Group, any approval,
authorisation, consent, exemption, licence, permission or registration by, of or
from any governmental or regulatory or other authority or person necessary or
appropriate for (i) the carrying on by it of its business and (ii) the
execution, delivery and performance of this Agreement and any Related Document
and the use of the Facility;
 
`Mortgage – Mausica' means the mortgage over the property known as PriceSmart
Mausica more particularly described in the schedule to a collateral memorandum
of mortgage dated as of the 26th day of August 2008 and registered on the 18th
day of September 2008 under the Real Property Ordinance under Vol. 4883 Folio
67, entered into by the Borrower in favour of RBTT Bank Limited;
 
`Mortgage Chaguanas' means the mortgage over the property in Chaguanas more
particularly described in the schedule to the Debenture - RBTT;
 
`90-Day LIBOR' means the rate of interest offered in the London inter-bank
market and published on the Bloomberg Financial Market Service for ninety (90)
day loans of an equivalent or similar amount to the Loan as conclusively
determined by the Bank at 11:00AM on each Reset Date, and if no such rate is
available, the most recent such rate published on the Bloomberg Financial Market
Service prior to the relevant Reset Date;
 
`Payment Date' means the 19th day of each month in each year after the date
hereof up to and including the Repayment Date provided that if any such date is
not a Business Day, the relevant Payment Date shall be the first Business Day
occurring immediately after such specified date;

 
 
 

--------------------------------------------------------------------------------

 



 
`Permitted Encumbrances' means the Debenture – RBTT, the Mortgage –Mausica, the
Mortgage – Chaguanas and any of the Encumbrances described in Clause 10.3(2);
 
`Potential Default' means any event which, with the giving of notice or any
certificate or the lapse of time or the making of any determination or the
satisfaction of any other condition (or any combination thereof), might/would
constitute an Event of Default;
 
PriceSmart Mausica' means the property located at Churchill Roosevelt Highway,
Mausica, more particularly described in the schedule to the Mortgage -Mausica;
 
PriceSmart Chaguanas' means the property located at Price Plaza, Chaguanas, more
particularly described in the schedule to the Mortgage – Chaguanas;
 
PriceSmart Port-of-Spain' means the property located at Invaders Bay, Port of
Spain, more particularly described in the schedule to the Collateral Mortgage
–Port-of-Spain;
 
PriceSmart San Fernando' means the property located off South Trunk Road, La
Romaine, San Fernando, more particularly described in the schedule to the
Collateral Mortgage - San Fernando;
 
`Properties' means (i) PriceSmart Port-of-Spain; and (ii) PriceSmart San
Fernando; or any property which may from time to time be added or substituted
for the Properties;
 
`PSE' means PriceSmart Exempt SRL, an exempt society with restricted liability
organised under the Societies with Restricted Liability Act of the laws of
Barbados with society number 120 the registered address of which is The Ernst &
Young Building, Bush Hill, Bay Street, St. Michael, Barbados;
 
`PSE Articles of Organisation Amendment' means the amendment to the Articles of
Organisation of PSE to change the restriction therein preventing it from
transacting business with any resident of the Caricom region to one preventing
it from transacting business with any resident of Barbados;
 
`PSI' means PriceSmart, Inc., a corporation incorporated and existing under and
by virtue of the General Corporation Law of the laws of the State of Delaware
with its registered office at 1209 Orange Street, Wilmington, New Castle
Delaware, and with its headquarters at 9740 Scranton Road, San Diego,
California, United States of America;
 
`13SMT' means PSMT Trinidad/Tobago Limited, a company with limited liability
incorporated under the Companies Act, 1995 (Ch. 81:01 of the laws of Trinidad
and Tobago) with company number P-1676(95) and having its registered office at

 
 

--------------------------------------------------------------------------------

 
611-? . -V5                       . :r15 Q A1   FACILITY AGREEMENT
T THN1?
THIS LOAN FACILITY AGREEMENT (this 'Agreement') is dated as of the 19th day
of February, 2009 and made BETWEEN:



 
Endeavour Road and Narsaloo Ramaya Road, Chaguanas, in the island of Trinidad;
 
`PSOL' means P S Operations Limited, a company with limited liability
incorporated under the Companies Act, 1995 (Ch. 81:01 of the laws of Trinidad
and Tobago) with company number P-1675(95) and having its registered office at
Endeavour Road and Narsaloo Ramaya Road, Chaguanas, in the island of Trinidad;
 
`Related Document' means any document or instrument required by this Agreement
to be executed delivered or produced by the Borrower or the Guarantors
including, but not limited to, the Security Instruments;
 
` Repayment Date' means the 19th day of February, 2016;
 
`Repayment Period' means the period commencing with the date hereof and ending
on the Repayment Date;
 
`Reset Date' means the last Business Day occurring before the fifth anniversary
of the date of this Agreement and thereafter the last Business Day of each
successive ninety (90) calendar day period occurring during the Repayment
Period;
 
`Secured Liabilities' means all monies obligations and liabilities whatsoever
whether for principal interest or otherwise in whatever currency which may now
or at any time in the future be due owing or incurred under the terms of the
Loan Agreement and any of the Security Instruments whether actual or contingent
and whether alone severally or jointly as principal guarantor surety or
otherwise and in whatever name or style and whether on any current or other
account or in any other manner whatsoever;
 
'Security Assets' means the assets rights and property of the Borrower and each
of the Guarantors which are the subject of any security created or purported to
be created by the Security Instruments and includes any part or any interest in
them subject to the Permitted Encumbrances;
 
'Security Instruments' means (i) the Debentures; (ii) the Collateral Mortgages;
(iii) the Guarantee; (iv) the Assignment of Insurance Policies; (v) the Deed of
Subordination; (vi) the Letter of Undertaking; (vii) the Guarantee – PSI; (viii)
the Deed of Adherence; (ix) any other document designated as such in writing by
both or all parties to it, and (x) each variation or amendment of or supplement
to any document referred to in (i) to (ix) above from time to time (and where
the context permits includes any one or more of them);
 
'Security Interest' means any mortgage, pledge, lien, hypothecation,
encumbrance, security assignment, trust arrangement, title retention or other
security interest or arrangement of any kind whatsoever having the effect of
conferring security;




 
 

--------------------------------------------------------------------------------

 



 
`Security Period' means the period commencing on the date hereof and ending on
the date when no monies or other obligations of the Borrower or any Guarantor or
other security provider remain outstanding under this Agreement;
 
`Taxes' includes all present and future taxes levies imposts duties fees charges
or withholdings of whatever nature and wherever levied charged or assessed,
together with any interest thereon and any fines surcharge or penalties in
respect thereof.
 
`US$', 'US Dollars', or 'USD' means the lawful currency of the United States of
America;
 
`Value' means the combined total value of the Properties from time to time
determined and provided to the Bank in accordance with Clause 10.2(e).
 
1.2           Interpretation
 
(1)           In this Agreement, unless otherwise expressly provided, any
reference to:
 
(a)  
the Borrower and the Guarantors shall be construed so as to include their
respective successors and assigns from time to time;

 
(b)  
a time of day is a reference to Trinidad and Tobago time;

 
(c)  
a 'person' shall be construed as a reference to any individual, firm, company,
society, body corporate, government, state or state entity or any association or
partnership (whether or not having separate legal personality) or any two or
more of the foregoing;

 
(d)  
this Agreement or any reference to another document or instrument, is a
reference to this Agreement or to that other document or instrument, as the same
may have been, or may from time to time be, amended or supplemented;

 
(e)  
the liquidation, winding-up or dissolution of a company, society or body
corporate or the appointment of a receiver, manager or administrator of or in
relation to a company, society or body corporate or any of its assets shall be
construed so as to include any equivalent or analogous proceedings or, as the
case may be, person under the law of the jurisdiction in which it is
incorporated or any jurisdiction in which it carries on business or has assets
or liabilities;

 
(f)  
a Clause or a Schedule is a reference to a clause of or a schedule to this

 
 
Agreement;

 
(g)
any statutory provision shall include a reference to such provision as from

 
 
time to time re-enacted, amended, extended or replaced.




 
 

--------------------------------------------------------------------------------

 



 
(2)  
Fees, costs and expenses payable under or pursuant to this Agreement shall be
exclusive of any value added tax or similar taxes chargeable on them, which
shall accordingly be payable in addition.

 
(3)  
In this Agreement, words importing the singular shall include the plural and
vice versa.

 
(4)
Headings in and the list of contents of this Agreement are for ease of reference

 
 
only and shall not affect its interpretation.

 
2THE FACILITY
 
Subject to the teens and conditions of this Agreement the Bank agrees to make
available to the Borrower a long term loan facility in the maximum aggregate
principal amount equal to the Facility Amount.
 
3 PURPOSE
 
(1)  
The Advances under the Facilities shall be applied towards providing funding,
utilizing the equity in the existing warehouse clubs, to assist in the costs
related to the construction of the PriceSmart San Fernando warehouse club.

 
(2)  
The Borrower shall not use any Advance for any purpose except that permitted in
this Clause. However, failure by the Borrower to comply with this Clause shall
not prejudice any rights of the Bank, which shall not be responsible for
monitoring or ensuring the use or application by the Borrower of any Advance.

 
4            CONDITIONS
 
4.1            Conditions for first Advance
 
The first Drawdown Notice may not be issued, and the Bank shall not be obliged
to make any Advance, unless the Conditions Precedent have been satisfied and it
shall have received, in each case in form and substance satisfactory to it, the
documents, items and evidence specified in Schedule 2 unless waived by the Bank
and shall have notified the Borrower accordingly.
 
4.2Conditions for all Advances
 
The obligation of the Bank to make each and every Advance is subject to the
further conditions precedent that:
 
(a)  
at the time of the giving of the relevant Drawdown Notice and at the time of
such Advance, the representations and warranties set out in Clause 9 are true
and correct on and as of each such time as if each were made with reference to
the facts and circumstances existing at such time; and

 
(b)  
at the time of the giving of the relevant Drawdown Notice and at the time of
such Advance, no Event of Default or Potential Default shall have occurred and
be continuing or would result from the making of such Advance.




 
 

--------------------------------------------------------------------------------

 



 
5           DRAWDOWN
 
5.1           Drawdown
 
(I)
Subject to the terms and conditions of this Agreement, the Borrower may draw

 
 
Advances up to the Facility Amount provided that:

 
(a)  
the Bank shall have received a duly completed and executed Drawdown Notice
relating to each proposed Advance not later than 10:00 am on the Business Day
prior to the proposed Drawdown Date of such Advance;

 
(b)  
the aggregate of all Advances shall not exceed the Facility Amount.

 
 
(2) Subject as otherwise expressly provided in this Agreement, each Drawdown
Notice shall be irrevocable and the Borrower shall be obliged to borrow
accordingly.

 
5.2Payment of Advances
 
Subject as otherwise provided in this Agreement, the Facility Amount shall be
made available on the Drawdown Date therefor by the Bank (i) satisfying all
Financing Costs; and (ii) crediting the balance of the Facility Amount to such
bank account of the Borrower as it shall specify to the Bank for this purpose in
the relevant Drawdown Notice.
 
6           REPAYMENT, PREPAYMENT AND CANCELLATION
 
6.1           Interest and Repayment
 
The Borrower shall pay to the Bank interest on the Facility Amount on each
relevant Payment Date. Such interest shall be paid at the Interest Rate together
with payments of principal by consecutive monthly instalments of principal and
interest combined followed by a single balloon payment of TWO MILLION EIGHT
HUNDRED AND FIFTY THOUSAND US DOLLARS (US$2,850,000.00) on the Repayment Date.
Initially the instalments are calculated to be 84 equal monthly principal
instalments of SEVENTY-NINE THOUSAND ONE HUNDRED AND SIXTY-SIX POINT SIX SEVEN
US DOLLARS (US$79,166.67) plus interest at the Interest Rate followed by a
single balloon payment of TWO MILLION EIGHT HUNDRED AND FIFTY THOUSAND US
DOLLARS (US$2,850,000.00) on the Repayment Date. The Bank shall supply to the
Borrower a replacement payment schedule within thirty (30) calendar days of a
change in the Interest Rate.
 
6.2Prepayment
 
 
(1) On any Payment Date the Borrower may (provided that it shall have given to
the Bank not less than thirty (30) calendar days' prior written notice
specifying the date and intended amount of the prepayment) prepay to the Bank in
part (but not whole) the Facility subject to:

 
 

 
 

--------------------------------------------------------------------------------

 



 
(i)  
a minimum prepayment amount of TWO HUNDRED THOUSAND US DOLLARS (US$200,000.00);

 
(ii)  
the payment by the Borrower of any breakage costs incurred by the Bank; and

 
 
(iii) the payment by the Borrower of a prepayment fee of zero point five zero
percent (0.50%) of the prepayment amount if the prepayment occurs within
twenty-four (24) months of the date hereof.

 
(2)  
Prepayments under this Agreement shall be made together with accrued interest
thereon and all other amounts payable under and in relation to this Agreement
and any Related Document.

 
(3)  
No amount prepaid under this Agreement may be redrawn.

 
(4)  
Any notice of prepayment given by the Borrower under this Agreement shall be
irrevocable and the Borrower shall be bound to prepay the relevant amount(s) in
accordance with such notice. The Borrower may not prepay all or any part of any
Advance except in accordance with the express terms of this Agreement.

 
(5)  
Any partial prepayment shall be applied against and shall reduce or if
applicable extinguish the amounts specified in Clause 6.1 in inverse order of
maturity.

 
6.3Default interest
 
The Borrower shall, on demand by the Bank, pay to the Bank interest on sums
(including but without limitation default interest) not paid on their respective
due dates under this Agreement from the due date up to the date of actual
payment (as well after as before judgment) at a rate determined by the Bank to
be three percent (3%) per annum above the applicable Interest Rate (the 'Default
Rate').
 
6.4Basis of calculation
 
All interest and other payments of an annual nature under this Agreement shall
accrue from day to day and be calculated on the basis of the actual number of
calendar days elapsed and a 360-day year. Any certificate or determination by
the Bank as to any rate of interest payable under this Agreement shall, in the
absence of manifest error, be conclusive and binding on the Borrower. The Bank
shall deliver to the Borrower not later than ten (10) Business Days prior to any
Payment Date the Bank's calculation of any change to the payment schedule after
determining same.
 
7             FEES AND EXPENSES
 
7.1             Acceptance fee
 
Unless already paid upon the acceptance of the offer of financing, the Borrower
will pay to the Bank, on the first Drawdown Date or if earlier seven (7)
calendar days after the date of this Agreement, an upfront acceptance fee of
zero point seven five percent (0.75%) of the Facility Amount.




 
 

--------------------------------------------------------------------------------

 
13






 
7.2Expenses
 
(1)  
The Borrower shall pay, on demand and on a full indemnity basis, to the Bank the
amount of all reasonable costs and expenses (limited to legal and out-of-pocket
expenses) which the Bank incurs in connection with the preparation negotiation
execution and delivery of this Agreement and any Related Document.

 
(2)  
The Borrower shall pay, on demand and on a full indemnity basis, to the Bank all
reasonable costs and expenses (limited to legal and out-of-pocket expenses)
incurred by it in connection with any actual or proposed amendment or extension
of or any waiver or consent under this Agreement and in contemplation of or
otherwise in connection with the enforcement (or attempted enforcement) of, or
preservation (or attempted preservation) of any rights under, this Agreement
and/or any Related Document or otherwise in respect of any monies from time to
time owing under this Agreement.

 
7.3Duties
 
The Borrower shall pay all stamp, documentary, registration or other similar
duties or Taxes (including any payable by the Bank) imposed on or in connection
with this Agreement and/or any other Related Document and shall indemnify the
Bank against any liability arising by reason of any delay or omission by the
Borrower to pay such duties or Taxes.
 
7.4Payment by deduction
 
The Bank shall be entitled to effect payment (to the extent not already
discharged) of all fees expenses and other sums due and payable by the Borrower
under this Clause 7 out of and by deduction from any Advance and the Borrower
hereby irrevocably authorises the Bank to do so.
 
8            PAYMENTS
 
8.1            Payments
 
(1)  
All payments to be made by the Borrower under this Agreement shall be made in
full, without any set-off or counterclaim whatsoever and free and clear of any
deductions or withholdings, in immediately available, freely transferable,
cleared funds in US Dollars as appropriate not later than 11.00 am on the due
date to the Bank or such account of the Bank as it may from time to time notify
to the Borrower.

 
(2)  
In the case of a partial payment by the Borrower, the Bank may appropriate such
payment towards such of the obligations of the Borrower under this Agreement as
the Bank may decide in order of longest standing maturity. The Borrower waives
any right to make an appropriation in respect of a partial payment. Any
appropriation by the Bank shall apply to the exclusion of any actual or
purported appropriation by the Borrower.




 
 

--------------------------------------------------------------------------------

 



 
8.2Business Days
 
Save as otherwise provided in this Agreement, if any payment would otherwise be
due on a day which is not a Business Day, the next following Business Day shall
be substituted for such day unless such Business Day shall be in a new calendar
month in which case such payment shall instead be made on the immediately
preceding Business Day. Interest and fees shall be adjusted accordingly.
 
8.3Accounts
 
Account(s) maintained by the Bank in connection with the Facility shall (save
for manifest error) be prima facie evidence of the amounts from time to time
owing by the Borrower to the Bank under this Agreement.
 
9             REPRESENTATIONS AND WARRANTIES
 
9.1             Representations and warranties
 
The Borrower represents and warrants to the Bank that:
 
(a)  
it is a company with limited liability duly incorporated and validly existing
under the laws of Trinidad and Tobago and has power to carry on its business and
to own its property and other assets;

 
(b)  
it has power and authority to execute deliver and perform its obligations under
this Agreement and any Related Document and to use the Facility; all necessary
action has been taken (and not revoked) or will be taken to authorise the
execution delivery and performance of this Agreement and any Related Document;
and subject to all applicable insolvency laws this Agreement constitutes, and
any Related Document is or when executed and delivered will be, its valid and
legally binding obligation enforceable in accordance with the terms hereof and
thereof;

 
 
(c)
the execution delivery and performance of this Agreement and any

 
 
Related Document and the use of the Facility do not and will not:

[Missing Graphic Reference]
contravene any law, regulation, directive, judgment or order to which it is
subject; or
result in any actual or potential breach of or default under any obligation
agreement instrument or Material Consent to which it is a party or by which it
is bound or which it requires to carry on its business; or



 
 
(iii)  
contravene any provision of its articles and by-laws, memorandum and articles of
association and/or statutes and/or constitutional documents or that of any
member of the Group; or

 
(iv)  
result in any limitation on its powers to borrow or incur Financial Indebtedness
being exceeded; or




 
 

--------------------------------------------------------------------------------

 
13






 
 
(v) result in the creation or imposition of or oblige it to create any
Encumbrance on its undertaking or any of its assets rights or revenues;

 
(d)  
its obligations under this Agreement and any Related Document are its direct,
general and unconditional obligations and rank at least pan passu with all other
of its present and future unsecured and unsubordinated Indebtedness (with the
exception of any obligations which are mandatorily preferred by law and not by
contract);

 
(e)  
no litigation, arbitration or administrative proceeding and without limitation
no dispute with any statutory or governmental authority is current or pending or
threatened against it or any other member of the Group or any of its respective
assets which might have a material adverse effect on its respective business,
assets or financial condition or its ability to observe or perform its
respective obligations under this Agreement or any Related Document having
regard to all its other obligations;

 
(f)  
no Event of Default or Potential Default has occurred and is continuing;

 
(g)  
neither it nor any other member of the Group is in default in the payment of any
due and payable Taxes or in the filing, registration or recording of any
document or under any legal or statutory obligation or requirement which default
might have a material adverse effect on its respective business, assets or
financial condition or its ability to observe or perform its respective
obligations under this Agreement or any Related Document;

 
(h)  
neither it nor any other member of the Group is (or would with the giving of
notice or lapse of time or any certificate or the making of any determination or
any combination thereof be) in breach of or in default under any agreement
relating to Financial Indebtedness to which it or such company is a party or by
which it or such company is bound which might have a material adverse effect on
its respective business, assets or financial condition or its ability to observe
or perform its respective obligations under this Agreement or any Related
Document having regard to all its other obligations;

 
(i)  
there has been no material adverse change in the financial condition of the
Borrower or any other member of the Group since the date of the last audited
consolidated accounts before each date on which this warranty is deemed to have
been given which would affect the Borrower's ability to perform its obligations
hereunder;

 
(j)  
there exists no Encumbrance other than any Permitted Encumbrances over the whole
or any part of the present or future undertaking, assets, rights or revenues
(including uncalled capital) of itself or any of its Subsidiaries and no
obligation to create any such Encumbrance;

 
(k)  
the latest consolidated report and financial statements of Borrower and the

 
 
other members of the Group have been prepared in accordance with




 
 

--------------------------------------------------------------------------------

 



 
International Financial Reporting Standards as applicable (`IFRS') which have
been consistently applied and give a true and fair view of the financial
condition, assets and liabilities of the Group at the date to which such
financial statements have been prepared; and since that date there has been no
material adverse change in the financial condition or the business, assets or
operations of the Group which might have a material adverse effect on its
respective business, assets or financial condition or its ability to observe or
perform its respective obligations under this Agreement or any Related Document
having regard to all its other obligations;
 
(1)
it has obtained and complied with all Material Consents, if any, (and the

 
same are in full force and effect);

 
(m)  
it is not necessary or advisable that this Agreement be filed, registered,
recorded or enrolled with any court, public office or other authority in any
jurisdiction or that any stamp, documentary, registration or similar Tax or duty
be paid on or in relation to this Agreement or any Related Document save for
stamp duty on this Agreement under the Bciici/Covenant heading of the schedule
to the Stamp Duty Act (Chap. 76:01) and fixed collateral stamp duty on the other
Security Instruments and that the Collateral Mortgages be registered in the
Deeds Registry of Trinidad and Tobago and that statements of charge attaching
copies of each of the duly stamped and registered Debentures, Collateral
Mortgages, and the Assignment of Insurance Policies be filed in the Companies
Registry within thirty (30) calendar days of their execution;

 
(n)  
all factual information supplied to the Bank in contemplation or for the purpose
of this Agreement or the Facility was true and accurate in all material respects
as at its date and did not omit anything material, no change has occurred since
the date on which such information was supplied which renders the same untrue or
misleading in any material respect, and all projections and statements of belief
and opinion given by the Borrower to the Bank were made honestly and in good
faith after due and careful enquiry and remain valid;

 
 
(o) The Borrower has good and marketable title to the Security Assets subject to
the Permitted Encumbrances except as expressly contemplated or permitted by this
Agreement and all information provided by or on behalf of the Borrower was true
in all material respects.

 
9.2Repetition
 
The representations and warranties in Clause 9.1 will be deemed to be repeated
by the Borrower on and as of each Drawdown Date and each Payment Date as if made
with reference to the facts and circumstances existing at such respective date.
 
9.3Effect of investigation
 
The rights and remedies of the Bank in respect of any misrepresentation or
breach of warranty on the part of the Borrower shall not be prejudiced or
affected by any




 
 

--------------------------------------------------------------------------------

 



 
investigation of the Borrower or any other person by or on behalf of the Bank or
without limitation any other act or matter which, but for this provision, would
or might prejudice or affect any such rights or remedies.
 
10            SECURITY AND UNDERTAKINGS
 
10.1              Security
 
{I)The Loan and all interest and other sums payable under or in respect of the
Facility
 
shall at all times be secured or, as the case may be, guaranteed by the Security
Instruments.
 
(2)The Borrower shall procure within forty-five (45) calendar days of the date
hereof
 
that:
 
(a)  
PSE's shareholders authorise, and PSE enters into and registers, the PSE

 
 
Articles of Organisation Amendment;

 
(b)  
PSE enters into the Deed of Adherence;

 
(c)  
The Deeds of Licence and the Collateral Mortgage – Port-of-Spain are

 
 
executed and delivered to the Bank for registration by the parties thereto; and

 
(d)  
all other steps which may be required to stamp, register and otherwise perfect
the Deeds of Licence and the Collateral Mortgage – Port-of-Spain are completed.

 
(3) The Borrower shall, and shall procure that PSE, PSI and each other member of
the Group granting any security or guarantee under or in respect of the Facility
shall, forthwith on demand by the Bank, do and execute any and all further acts
deeds documents and things as may from time to time be in the reasonable opinion
of the Bank necessary or advisable to perfect each Security Document and protect
the interests of the Bank thereunder.
 
10.2 General undertakings
 
The Borrower undertakes with the Bank that, so long as any Commitment is in
force or any monies or obligations are outstanding under this Agreement:
 
(a)  
it will ensure that its obligations under this Agreement shall at all times rank
at least pari passu with all its other present and future unsecured and
unsubordinated Indebtedness (with the exception of any obligations which are
mandatorily preferred by law and not by contract);

 
(b)  
it will deliver to the Bank, and it will procure that each of PSOL and PSMT
delivers to the Bank, two (2) copies, promptly and in any event not later than
forty-five (45) calendar days after the relevant period, of unconsolidated
unaudited financial statements and management accounts relating to the Borrower,
PSOL and PSMT respectively, containing financial information (in no less detail
than such as having been prepared prior to the date of this Agreement) in
respect of successive semi-annual periods during each of its financial years;




 
 

--------------------------------------------------------------------------------

 
13




 
(g)
 
 
(c) it will procure that PSMT prepare consolidated financial statements in
respect of each financial period in accordance with Clause 10.11 and cause the
same to be audited by its auditors and deliver two (2) copies of the same to the
Bank promptly and in any event not later than ninety (90) calendar days after
the end of the relevant financial period (fiscal year end) and also deliver to
the Bank at least twenty-one (21) calendar days before each annual general
meeting a copy of its directors' report and any other documents required by law
to be attached thereto;
 
it will procure at its cost and provide to the Bank updated real estate
appraisals of the Properties every three years;
 
it will procure at its cost and provide to the Bank a formal valuation report
acceptable to the Bank on PriceSmart San Fernando upon the earlier of the
completion of the warehouse shell or October 31, 2009;
 
it will provide the Bank with copies of all notices and other communications
dispatched to its Ql-lareholders (or any class thereof) or its creditors (or any
class thereof) concerning default or potential default in the payment of its
debts when dispatched;
 
it will provide the Bank with such financial and other information
concerning its business, assets and affairs and those of any members of the
 
Group as the Bank may from time to time reasonably require except that it will
not be obliged to provide any such information which is secret or confidential
to it except on the basis of a confidentiality undertaking reasonably acceptable
to it or if disclosure requires the consent of any third party which it will on
request use best endeavours to obtain;

 
(h)  
it will obtain, maintain in full force and effect and comply with all Material
Consents, if any, and any conditions thereof;

 
(i)  
it will not, without the prior written approval of the Bank, (such approval not
to be unreasonably withheld or delayed) make or permit any material change in
the nature of its business or commence any new type of business materially
different from its business at the date of this Agreement;

 
(j)  
it will maintain insurances on or in relation to its business and assets with
underwriters and insurance companies of repute against such risks of the kinds
customarily insured against by, and in amounts reasonably and commercially
prudent for, companies carrying on similar businesses, in particular it will
confirm to the Bank procurement of insurance coverage for the full replacement
value of any of the Properties within thirty (30) calendar days of the expiry of
any fire or all perils insurance coverage ;

 
(k)  
it will promptly inform the Bank, of any occurrence or circumstance of which it
becomes aware which might adversely affect its ability to perform its
obligations under this Agreement or any Related Document and of any Event of
Default or Potential Default;




 
 

--------------------------------------------------------------------------------

 
13






(1)
 

 
it will from time to time, forthwith on request by the Bank, deliver to it a
certificate signed by two of its directors (acting without personal liability
except in the case of wilful default or misconduct) confirming that to the best
of their knowledge, save as may be notified in detail in such certificate, no
Event of Default or Potential Default has occurred and is then subsisting and,
without limitation, giving detailed computations so as to establish whether it
is in compliance with Clause 10.5 to be accompanied by such evidence as to the
information and matters contained in such certificate as the Bank may from time
to time reasonably require;
 
it will promptly deliver to the Bank, and in any case no later than thirty (30)
calendar days after the end of each financial year, copies of all rates and tax
receipts;
 
it will conduct all transactions arising directly or indirectly out of this
Agreement through or with the Bank;
 
it will ensure that at. _the end of each fiscal year the Loan to Value Ratio
does not exceed sixty-one percent (61%);
 
unless the Bank provides its prior written consent to vary same, such consent
not to be unreasonably withheld once all terms and conditions under this
Agreement are being met to the satisfaction of the Bank, it will ensure that at
all times at least fifty percent (50%) of Intercompany Debt is subordinated to
the amounts owing by the Borrower to the Bank;
 
10.3Negative Pledge
 
(1)  
So long as any Commitment is in force or any monies or obligations are
outstanding under this Agreement, the Borrower undertakes and agrees that, it
will not, without the Bank's prior written consent (such consent not to be
unreasonably withheld), create or permit to subsist any Encumbrance, other than
any Permitted Encumbrance, over all or any part of the Security Assets. Subject
as aforesaid, any mortgage, charge or other security interest created by the
Borrower on the Security Assets in favour of any other lender shall be expressed
(or if not specifically expressed shall be deemed) to be subject to the Security
Interests created pursuant to the Security Instruments over the Security Assets,
and the Borrower will procure that an equivalent security interest is given to
the Bank in respect of its obligations hereunder effective from the effective
date of such other security interest.

 
(2)  
Paragraph (1) above shall not apply to any Encumbrance:

 


 
arising by operation of law and not as a result of any default or omission on
the part of the Borrower or any other member of the Group having regard to the
custom in the relevant trade for settlement of accounts;
arising under any retention of title arrangements entered into in the ordinary
course of trading and not entered into primarily for the purpose of securing any
Financial Indebtedness;




 
 

--------------------------------------------------------------------------------

 

(c)  
over goods or documents of title to goods arising in the ordinary course of
documentary credit transactions;

 
(d)  
created in favour of a plaintiff or defendant in any action, or the court or
tribunal before which such action is brought, as security for costs or expenses
where the Borrower is prosecuting or defending such action in its bona fide
interests;

 
(e)  
pursuant to any order of attachment, distraint, garnishee order or injunction
restraining disposal of assets or similar legal process arising in connection
with legal proceedings;

 
(f)  
securing indebtedness incurred to refinance other indebtedness permitted to be
secured under paragraphs (a) to (e) above inclusive and/or this paragraph (f),
provided that the aggregate principal amount of the Indebtedness secured by such
Encumbrance is not increased and such Encumbrance does not extend to any assets
other than those which were subject to the Encumbrance securing the refinanced
Indebtedness.

 
10.4Disposals
 
The Borrower undertakes with the Bank that, so long as any Commitment is in
force or any monies or obligations are outstanding under this Agreement, it will
not without the prior consent of the Bank, such consent not to be unreasonably
withheld, either in a single transaction or in a series of transactions, whether
related or not and whether voluntarily or involuntarily, sell, transfer, lease
or otherwise dispose of all or any substantial part of the Security Assets save
for leases of the Property to third parties on arms length commercial terms.
 
10.5Ownership and Management
 
The Borrower will take such steps as are available to it to ensure that there is
no change in ownership or management of the Borrower during the Repayment
Period.
 
10.6Dividends.
 
 
(1) Except with the prior written consent of the Bank, such consent not to be
unreasonably withheld, the Borrower will not to the detriment of operating cash
flow and the servicing of the amounts due under this Agreement:

 
(i)  
pay dividends or extraordinary benefits to directors and managers;

 
(ii)  
redeem or purchase any shares in its capital or take any steps to reduce its

 
 
capital;

 
(ii)  
redeem or prepay any loan stock issued by it; or

 
(iii)  
pay any directors' fees or other fees or expenses otherwise than, in each

 
 
case, in the ordinary course of business.




 
 

--------------------------------------------------------------------------------

 



 
10.7             Reserved
 
10.8             Restriction on lending.
 
The Borrower will not make or agree to make, and will procure that the members
of the Group do not make or agree to make, available any loan or other financial
accommodation whatsoever to or for any person to the detriment of operating cash
flow and servicing of the amounts due under this Agreement.
 
10.9Restrictions on Capital Expenditure and Investments
 
With the exception of Capital Expenditure to be incurred in respect of the
development of PriceSmart San Fernando, the Borrower will not incur Capital
Expenditure in any financial year: (1) in a single transaction in excess of
SEVEN HUNDRED AND FIFTY THOUSAND US DOLLARS (US$750,000.00) or its equivalent in
any other currency; or (2) in multiple transactions combined in excess of TWO
MILLION US DOLLARS (US$2,000,000.00) or its equivalent in any other currency,
and in any case not to the detriment of operating cash flow and servicing of the
amounts due under this Agreement (including for the sake of clarity Capital
Expenditure to be incurred in respect of the development of PriceSmart San
Fernando).
 
10.10Transactions with connected persons.
 
Except with the prior written consent of the Bank, such consent not to be
unreasonably withheld, the Borrower will not, and will procure that the members
of the Group do not, directly or indirectly:
 
(i)  
purchase, acquire or lease any property from, or sell, transfer or lease any
property to, or otherwise have any dealings or enter into any transactions with,
any connected person, except on terms no less favourable to such connected
person than would apply in the case of arm's length contracts entered into in
the ordinary course of business;

 
(ii)  
make any loan or advance to any director, shareholder or subsidiary of the
Borrower or guarantee the repayment of any loan made to any director,
shareholder or subsidiary of the Borrower;

 
 
(iii) to the detriment of operating cash flow and servicing of the amounts due
under this Agreement, repay any loan made to the Borrower by any director or
shareholder or subsidiary agreed with the lender as being quasi-equity.

 
10.11 Financial Statements
 
The Borrower will ensure that all audited financial statements prepared by it
and each member of the Group and delivered pursuant to this Agreement shall be
prepared in accordance with IFRS (as defined in Clause 10.12 below) as
applicable and which have been, consistently applied in respect of each
financial period or giving details of any inconsistency, on an individual and if
applicable consolidated basis and that such financial statements shall contain a
balance sheet giving a true and fair view of the state of affairs of the
Borrower and the members of the Group as at the end of the period to




 
 

--------------------------------------------------------------------------------

 



 
which they relate and a profit and loss account giving a true and fair view of
their profit or loss for such period.
 
10.12 Financial undertakings
 
(1)              So long as there remains any amount outstanding due to the Bank
by the
 
 
Borrower hereunder the Borrower undertakes with the Bank that it shall procure
that:
 
(a) the Debt Service Coverage Ratio for PSMT shall not be less than 1.40:1;
 
(b) Third Party Debt to EBITDA for PSMT shall not exceed 3.0:1.
 
(2)              All calculations made at any time for the purposes of this
Clause 10.12 shall be
 
made by reference to the following:
 
(a)  
where such calculations relate to the date as at or to which financial
statements of PSMT are prepared, the most recent such annual financial
statements;

 
(b)  
where such calculations relate to a date on which half-yearly accounts or
management accounts of PSMT are prepared, the most recent such semi­annual
accounts; and

 
 
(c) if the Bank in its discretion so decides, the then most recent certificate
of officers of the Borrower delivered under Clause 10.

 
adjusted in each case, as the Bank may in its discretion reasonably consider
appropriate, to take account of any changes in the financial condition or
circumstances of PSMT which occur after the date as at or to which such
financial statements or accounts were or certificate was prepared.
 
(3) The expressions used in this Clause 10.12 shall be construed in accordance
with the accounting principles applied in connection with the preparation of the
financial statements of PSMT for the year ended 2008 and subject thereto shall
otherwise be construed in accordance with international financial reporting
standards in Trinidad and Tobago, as appropriate, (in this clause referred to as
'IFRS') provided that
 
(a)  
'Debt Service Coverage Ratio' at any time means the ratio of (a) EBITDA to (b)
the sum of (i) interest payable on, and amortization of debt discount in respect
of, all Financial Indebtedness of or by PSMT, plus (ii) principal amounts of all
Financial Indebtedness payable of or by PSMT for or during the next twelve (12)
month period;

 
(b)  
`EBITDA' means (A) the sum of the net income (excluding any extraordinary and
non-operating income and expenses including parent company charges for the
preceding twelve (12) months) of PSMT for such period plus, (B) to the extent
deducted in determining net income of PSMT for such period, the aggregate amount
of (i) Interest Costs, (ii) income tax expense (including accrued income tax),
(iii) depreciation expense, and {iv) amortization expense;


 



 
 

--------------------------------------------------------------------------------

 



 
 
(d) 'Interest Costs' means in relation to any financial period means the
aggregate of all interest, fees, commissions, discounts (other than trade
discounts) and other costs, charges or expenses accruing due from PSMT during
such financial period in respect of Financial Indebtedness including without
limitation:

 
(i) capitalised interest;
 
(ii) the portion of any payments under finance leases which exceeds the
reduction of the principal indebtedness under such leases resulting from such
payments; and
 
(iii) the amount by which the price payable on redemption of any debt securities
issued by PSMT exceeds the original issue proceeds thereof;
 
less interest (including capitalised interest) received by PSMT during such
period.
 
(4) If there is any dispute as to any computation under this Clause 10.12 or as
to the interpretation of any of the terms defined in this Clause 10.12, the
decision of the Bank shall, in the absence of manifest error, be conclusive and
binding on the parties to this Agreement.
 
11             DEFAULT
 
11.1           Events of Default
 
There shall be an Event of Default if:
 
(a)  
the Borrower fails to pay any principal or interest any other sum due under this
Agreement or any Related Document within three (3) Business Days of the due date
thereof; or

 
(b)  
the Borrower commits any breach of any provision of Clauses 10.1(2)

 
10.2(a), 10.2(f), 10.3 through 10.10, or 10.12; or

 
 
(c) the Borrower commits any material breach of any other provision of this
Agreement or any Related Document and either such breach is in the reasonable
opinion of the Bank not capable of remedy or such breach is in the reasonable
opinion of the Bank capable of remedy and is not remedied within thirty (30)
calendar days after the earlier of the date of notice by the Bank requiring such
remedy or the date on which the Borrower first becomes aware of the breach; or

 
 
(c) any representation or warranty made or deemed to be made or repeated by the
Borrower in or pursuant to this Agreement or any Related Document is or proves
to have been untrue or incorrect in any material respect when made or when
deemed to be repeated with reference to the facts and circumstances existing at
such time; or




 
 

--------------------------------------------------------------------------------

 



 
 
(d) any Financial Indebtedness of the Borrower is not paid when due or within
any applicable grace period or becomes due or capable of being declared due
prior to its stated maturity (and, in the case of a guarantee or an indemnity,
is called) and is not, in the reasonable opinion of the Bank, being disputed
promptly and in good faith; or

 
any Encumbrance to secure any Financial Indebtedness of the Borrower becomes
enforceable; or
 
an encumbrancer takes possession or a receiver or administrative receiver or
manager or sequestrator is appointed of the whole or any substantial part of the
undertaking assets rights or revenues of the Borrower or a distress or other
process is levied or enforced upon any of the assets rights or revenues of the
Borrower and any such action is not lifted or discharged within thirty (30)
calendar days; or
(I)

 
a petition is presented to, or any order is made by, any competent court for the
appointment of an administrator in relation to the Borrower; or
 
the Borrower is, or is adjudicated or found to be, insolvent or stops or
suspends payment of its respective debts or is (or is deemed to be) unable to or
admits inability to pay its respective debts as they fall due or proposes or
enters into any voluntary arrangement or any composition or other arrangement
for the benefit of its creditors generally or proceedings are commenced in
relation to the Borrower under any law regulation or procedure relating to
reconstruction or adjustment of debts; or
 
any petition is presented by any person (other than a petition which, in the
reasonable opinion of the Bank, is frivolous or vexatious and which is withdrawn
or stayed within thirty (30) calendar days) or any order is made by any
competent court or any resolution is passed by the Borrower for its winding-up
or dissolution or for the appointment of a liquidator of the Borrower (except
for the purpose of a solvent amalgamation or reconstruction on terms and
conditions which shall have first been approved by the Bank); or
 
the Borrower ceases or threatens to cease to carry on the whole or a substantial
part of its business; or
 
this Agreement or any Related Document is or becomes (or is alleged to be)
unlawful or unenforceable in any respect; or
 
any Material Consent is withdrawn or revoked or expires or is modified or made
subject to any condition which in the reasonable opinion of the Bank may
materially and adversely affect the Borrower or its respective ability to
perform or comply with any of its respective obligations under this Agreement or
any Related Document; or
 
 
(n)
the Borrower becomes a subsidiary of any other person or one person or

 
more than one person acting in concert (within the meaning of The




 
 

--------------------------------------------------------------------------------

 



 
Takeovers and Mergers By-Laws), not having such control at the date of this
Agreement, obtain(s) control (as defined in section 4 of the Companies Act Chap.
81:01) of the Borrower; or
 
 
(o)
the Guarantee of any Guarantor is not (or is alleged by such person not to

 
 
be) valid and in full force and effect; or

 
 
(P) any event described in paragraphs (a) to (k) inclusive above or any
analogous event occurs to or in respect of PSI, PSE, or any member of the Group;
or

 
 
(q) any other event or series of events or any circumstances whether related or
not (including but without limitation any material adverse change in the
financial, economic and political environment in Trinidad and Tobago, any
adverse change in the business, assets or financial condition of the Borrower,
PSI, PSE or any members of the Group, taken as a whole) occur(s) or arise(s)
which, in the reasonable opinion of the Bank, may have a material adverse effect
on the Borrower, PSI, PSE or any member of the Group, taken as a whole or its
respective ability or willingness to perform or comply with any of its
respective obligations under this Agreement and/or any Related Document
(including but without limitation the obligations of the Borrower to make any
payments under this Loan Agreement and the Related Documents).

 
11.2 Rights on a Default
 
The Bank may (without prejudice to any of its rights) upon and at any time after
the happening of an Event of Default (whether or notice of same shall have been
provided by the Borrower), so long as the same is continuing, by notice to the
Borrower declare that:
 
(a)  
the Commitment of the Bank and any obligation of the Bank to make any Advance
shall be terminated, whereupon such Commitment shall be reduced to zero and such
obligation shall be terminated forthwith; and/or

 
(b)  
the Loan has become immediately due and payable, whereupon the Borrower shall
forthwith repay the same together with all interest accrued and all other sums
payable under this Agreement; and/or

 
 
(c) the Loan has become due and payable on demand, whereupon the Loan and all
interest and other sums payable under this Agreement shall at all times after
such declaration be due and payable forthwith on demand.

 
12 INDEMNITIES 12.1 Indemnities
 
The Borrower shall on demand indemnify the Bank against any liability, loss or
expense which the Bank shall certify as incurred by it as a consequence of:
 
 
(a)
any default in payment by the Borrower of any sum under this Agreement

 
 
when due;




 
 

--------------------------------------------------------------------------------

 



 
(b)  
the occurrence of any Event of Default;

 
(c)  
any repayment of any Advance or part thereof being received otherwise than on a
Payment Date;

 
(d)  
the early breaking, termination or reversing (in whole or in part) of any
agreement or arrangement entered into by the Bank with the Borrower or any third
party for the purpose of or in connection with fixing, capping the rate of or
otherwise hedging interest payable under this Agreement; or

 
(e)  
any Advance not being made for any reason (excluding any default by the Bank)
after a Drawdown Notice therefor has been given

 
including in any such case, but not limited to, any loss of profit and any loss
or expense incurred in maintaining or funding the Loan or any Advance or other
sum or in liquidating or re-employing deposits from third parties acquired or
contracted for in order to effect or maintain the same.
 
12.2 Currency
 
If, under any applicable law or regulation or pursuant to a judgment or order
being made or registered against or the liquidation of the Borrower or without
limitation for any other reason, any payment under or in connection with this
Agreement is made or falls to be satisfied in a currency (the 'payment
currency') other than the currency in which such payment is expressed to be due
under or in connection with this Agreement (the `contractual currency') then, to
the extent that the amount of such payment actually received by the Bank, when
converted into the contractual currency at the rate of exchange, falls short of
the amount due under or in connection with this Agreement, the Borrower, as a
separate and independent obligation, shall indemnify and hold harmless the Bank
against the amount of such shortfall. For the purposes of this Clause, the 'rate
of exchange' means the rate at which the Bank is able on or about the date of
such payment to purchase, in accordance with its normal practice, the
contractual currency with the payment currency and shall take into account (and
the Borrower shall be liable for) any premium and other costs of exchange
including any Taxes incurred by reason of any such exchange.
 
13 TAXES
 
13.1 Grossing up payments
 
All payments to be made by the Borrower under this Agreement shall be made free
and clear of and without deduction for or on account of Taxes unless the
Borrower is required to make such a payment subject to the deduction or
withholding of Taxes, in which case the amount payable by the Borrower in
respect of which such deduction or withholding is required to be made shall be
increased to the extent necessary to ensure that, after the making of such
deduction or withholding, the Bank receives and retains (free from any liability
in respect of any such deduction or withholding) a net amount equal to the sum
which it would have received and so retained had no such deduction or
withholding been made or required to be made.




 
 

--------------------------------------------------------------------------------

 



 
13.2Notification
 
If at any time the Borrower is required by law to make any deduction or
withholding from any sum payable by it under this Agreement (or if subsequently
there is any change in the rates at which or the manner in which such deductions
or withholdings are calculated), it shall promptly notify the Bank upon becoming
aware of the same.
 
13.3Tax receipts
 
If the Borrower is required to make any deduction or withholding from any
payment hereunder, it shall pay the full amount required to be deducted or
withheld to the relevant taxation or other authority within the time allowed for
such payment under applicable law and shall deliver to the Bank within thirty
(30) calendar days after it has made such payment to the applicable authority an
original official receipt issued by such authority and any other appropriate
evidence of the payment to such authority of all amounts so required to be
deducted or withheld.
 
13.4Indemnity
 
The Borrower shall indemnify and hold harmless the Bank against, and reimburse
it on demand, the amount of any Taxes so deducted withheld or accounted for and
paid by the Borrower whether or not such Taxes were correctly or legally
assessed or demanded.
 
14            CHANGES IN CIRCUMSTANCES
 
14.1            Illegality
 
If at any time it is or becomes unlawful, or contrary to any request from or
requirement of any central bank or other fiscal monetary or other authority
(whether or not having the force of law), for the Bank to make fund or allow to
remain outstanding any Advance or part of the Loan, then the Bank shall promptly
after becoming aware of the same deliver to the Borrower a certificate to that
effect and:
 
(a)  
the Bank shall not thereafter be obliged to make any Advance and its Commitment
shall be reduced to zero; and

 
(b)  
if the Bank so requires, the Borrower shall not later than such date as the Bank
shall have specified (such date not being earlier than seven (7) Business Days
prior to the latest permitted date) repay each Advance together with accrued
interest thereon and any other amounts then due to the Bank hereunder.

 
15            GENERAL
 
15.1            Set-off
 
 
(1) The Bank may, without prior notice to the Borrower, apply any credit balance
(whether or not then due and in whatever currency) which is at any time held by
any office or branch of the Bank for the account of the Borrower in or towards
satisfaction of any sum then due and payable from the Borrower under this




 
 

--------------------------------------------------------------------------------

 



 
Agreement or any Related Document and in respect of which a default in payment
has occurred. The Bank will promptly notify the Borrower of such application.
 
 
(2) For the purposes of exercising any rights under this Clause, or any rights
under the general law, the Bank may convert or translate all or any part of such
a credit balance into another currency applying a rate which in its opinion
fairly reflects prevailing rates of exchange.

 
[Missing Graphic Reference]

The Bank is not obliged to exercise any of its rights under this Clause, which
shall be without prejudice and in addition to any rights under the general law.
 
In this Clause 'rights under the general law' means any right of set off,
combination or consolidation of accounts, lien or similar right which the Bank
has under any applicable law.
 
15.2Assignment and Facility Offices
 
(1)  
This Agreement shall be binding upon, and enure for the benefit of, each of the
parties hereto and their respective successors and permitted assigns (and any
person to whom the Bank shall transfer or novate any rights and/or obligations
under this Agreement).

 
(2)  
The Borrower may not, without the prior written approval of the Bank, such
approval not to be unreasonably withheld, assign or transfer any of its rights,
benefits or obligations under this Agreement.

 
(3)  
Upon twenty-one (21) calendar days' prior written notice to the Borrower of any
such intended assignment or transfer, the Bank may assign all or any part of its
rights or benefits or transfer all or any part of its obligations under this
Agreement or any Related Document. The Borrower shall enter into all documents
specified by the Bank to be necessary to give effect to any such assignment or
transfer.

 
(4)  
Upon twenty-one (21) calendar days' prior written notice to the Borrower of any
such intended disclosure, the Bank may disclose on a confidential basis to any
actual or potential assignee or transferee of any rights, benefits or
obligations under this Agreement or any Related Document such information about
the Borrower and its business and financial condition as the Bank shall
reasonably consider appropriate.

 
 
(5) The Bank may at any time and from time to time change its facility office
(being the office out of which it will make available and maintain its
Commitment arid/or any Advance or any part thereof) in which event it will
promptly give the Borrower notice thereof.

 
15.3Notices
 
 
(1) Every notice or other communication under this Agreement shall be in writing
and may be delivered personally or by letter or facsimile transmission
despatched as follows:




 
 

--------------------------------------------------------------------------------

 








 

 
(a)  
if to the Bank, at its address specified at the head of this Agreement or to the
following numbers:

 
FirstCaribbean International Bank (Trinidad & Tobago) Limited 74 Long Circular
Road
 
Maraval
Fax No. + (868) 622-4989
Attention: The Managing Director
 
(b)  
if to the Borrower, at its address specified below or its registered or

 
 
principal office for the time being or to the following numbers:

 
PriceSmart (Trinidad) Limited
Corner Endeavour Road and Narsaloo Ramaya Road, Chaguanas
Facsimile + (868) 671-1865
for the attention of: The Regional Financial Controller
 
With a courtesy copy to: General Counsel
PriceSmart, Inc.
9740 Scranton Rd, Ste. 125
San Diego, California USA 92121 Facsimile +(858) 404-8828
 
or (in any case) to such other address and/or facsimile number as may be
notified in accordance with this Clause by the relevant party to the other party
for such purpose.
 
 
(2) Every notice or other communication shall, subject as otherwise provided in
this Agreement, be deemed to have been received (if sent by post) 24 hours after
dispatch and (if delivered personally or by facsimile transmission) at the time
of delivery or dispatch if during normal business hours in the place of intended
receipt on a Business Day in that place and otherwise at the opening of business
in that place on the next succeeding such Business Day, provided that any notice
or communication to be made or delivered to the Bank shall be effective only on
actual receipt by the Bank.

 
15.4 Waivers
 
No delay or omission on the part of the Bank in exercising any right or remedy
under this Agreement shall impair that right or remedy or operate as or be taken
to be a waiver of it, nor shall any single partial or defective exercise by the
Bank or any such right or remedy preclude any other or further exercise under
this Agreement of that or any other right or remedy. The remedies provided in
this Agreement are cumulative and are not exclusive of any remedies provided by
law.

 
 

--------------------------------------------------------------------------------

 



 
15.5 Severance
 
If at any time any of the provisions of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under any law or regulation of any
jurisdiction, neither the legality, validity and enforceability of the remaining
provisions of this Agreement nor the legality, validity or enforceability of
such provision under the law of any other jurisdiction shall be in any way
affected or impaired as a result.
 
15.6 Counterparts
 
This Agreement may be executed in any number of counterparts in which case this
Agreement will be as effective as if all signatures on the counterparts were on
a single copy of this Agreement.
 
15.7 Language
 
All notices or communications under or in connection with this Agreement
(including without limitation documents to be delivered pursuant to Clause 4.1)
shall be in English or, if in any other language, accompanied by a translation
into English cei Lified as the Bank may require. In the event of any conflict
between the English text and the text in any other language, the English text
shall prevail.
 
 
15.8            Law and jurisdiction
 
 


 
(I)            This Agreement shall be governed by and construed in accordance
with Trinidad
 







 

and Tobago law.
 
(2)  
The Borrower irrevocably agrees for the exclusive benefit of the Bank that the
courts of Trinidad and Tobago shall have jurisdiction to hear and determine any
suit action or proceeding, and to settle any disputes, which may arise out of or
in connection with this Agreement and for such purposes hereby irrevocably
submits to the jurisdiction of such courts.

 
(3)  
Nothing contained in this Clause shall limit the right of the Bank to take
proceedings against the Borrower in any other court of competent jurisdiction,
nor shall the taking of any such proceedings in one or more jurisdictions
preclude the taking of proceedings in any other jurisdiction, whether
concurrently or not (unless precluded by applicable law).

 
 
(4) The Borrower irrevocably waives any objection which it may have now or in
the future to the courts of Trinidad and Tobago being nominated for the purpose
of sub-clause (2) above and agrees not to claim that any such court is not a
convenient or appropriate forum.

 
AS WITNESS this Agreement has been duly executed the day and year first above
written.
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK – SIGNATURES
 
APPEAR AFTER THE SCHEDULES]

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 1
 
Drawdown Notice
To: FirstCaribbean International Bank {Trinidad & Tobago) Limited 74 Long
Circular Road
Maraval
For the attention of: The Managing Director
Date [                        120[ 1
 
Dear Sirs,
 
Loan Agreement dated February L1 2009
 
We wish to draw down the Facility Amount under the above Loan Agreement as
follows:
 


 
Drawdown Date: [                                          1 20[
Amount due for Financing Costs: US$[
Bank account to which balance of proceeds are to be paid:

 
We confirm that:
 
(a)  
the matters represented by us and set out in Clause 10 of the Loan Agreement are
true and accurate on the date of this notice as if made on such date; and

 
(b)  
no Event of Default or Potential Default, each as defined in the Loan Agreement,
has occurred and is continuing or would result from the drawing of the proposed
Advance.

 
Yours faithfully,
 
for and on behalf of
 
PRICESMART (TRINIDAD) LIMITED
 
By:                                             
 
Name:
 
Title:




 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 2
 
Conditions Precedent
 
In this Schedule, 'certified' means certified by a director or another duly
authorised officer of the Borrower or other relevant company as being a true
complete and up-to-date copy as at a date no earlier than the date of this
Agreement. Each of the following, unless waived, must be delivered to the Bank
or its counsel at or before closing:
 
(I)A certified copy of the articles and by-laws and the register of members of
the Borrower.
 
(2)  
A certified copy of a resolution of the board of directors of the Borrower to be
provided approving the terms of this Agreement and any Related Document required
to be delivered under this Agreement to which it is expressed to be a party,
authorising the person(s) executing the same to do so and authorising a person
or persons to sign Drawdown Notices and all notices or other communications to
be given or made by or on behalf of the Borrower under this Agreement or any
such Related Document.

 
(3)  
A certified copy of a resolution of the board of directors of each Guarantor and
a special resolution duly passed by its members in general meet;:lg, each
approving any Related Document to which it is expressed to be a party and
authorising the person or persons signing the same to do so.

 
(4)  
A certified copy of a solvency certificate issued by a duly authorised officer
of each of the Borrower and the Guarantors confirming compliance with the
provisions of Section 56 of the Companies Act.

 
(5)  
A specimen signature, authenticated to the satisfaction of the Bank, of each
person

 
 
authorised to sign by the resolutions referred to in paragraphs (2) and (4)
above.

 
(6)  
Each fee payable pursuant to Clause 7 to the extent due and payable.

(7)  
All Security Instruments have been executed and delivered are valid and binding
and in

 
full force and effect.

 
(8)  
A current valuation PriceSmart Port-of-Spain prepared by a valuator acceptable
to the Bank evidencing total market value of at least US$11,600,000.00 using
cost, income and market value method.

 
(9)  
A report acceptable to the Bank from Nealco Real Estate Limited evidencing a
market

 
 
value of at least US$4,000,000 for PriceSmart - San Fernando using comparables.

 
(10)  
Evidence that all property taxes and other statutory payables related to the
Properties and

 
 
the Borrower are fully paid up and up to date.

 
(11)  
Confirmation that the Loan does not exceed sixty-one percent (61%) of the
combined

 
 
market value of the Properties.

 
(12)  
The written consent of RBTT Bank Limited to the Loan and to the Security
Interests

 
 
created in respect thereof by the Borrower, PSMT and PSOL respectively.

 
(13)  
Submission of the lease agreement for PriceSmart Port-of-Spain with terms
satisfactory

 
 
to the Bank.

 
(14)
A certified copy of the latest (consolidated) audited annual financial
statements of PSMT

 
 
Trinidad/Tobago Limited.




 
 

--------------------------------------------------------------------------------

 



 
(15)  
The successful preparation, negotiation and execution of all necessary legal
documentation to the satisfaction of the Bank.

 
(16)  
The absence of any material change in the financial, political, economic or
other conditions in Trinidad and Tobago that could, in the sole opinion of the
Bank, affect the success of the Borrower or its ability to make any payments
hereunder.

 
 
(17) No material adverse market condition has occurred in the sole opinion of
the Bank. In the event of such occurrence, the Bank will have the right to vary
the terms or pricing of the financing provided in this Agreement if it
determines that such changes would be advisable and necessary, but will consult
with the Borrower prior to implementing any changes it deems necessary. The
Borrower will have the right to withdraw from the transaction if the changes in
the terms or pricing are not acceptable to it without incurring any incremental
costs other than the Financial Costs.




 
 

--------------------------------------------------------------------------------

 

Schedule 3
 
Form of Collateral Mortgage – Invaders Bay
 
 
Dated as of February I 1, 2009
 
Between
 
PRICESMART (TRINIDAD) LIMITED
 
as Borrower
 
and
 
 
FIRSTCARIBBEAN INTERNATIONAL BANK (TRINIDAD) LIMITED
 
 
as Bank
 
 
MORTGAGE
 
 
of
 
 
PrieeSmart Port-of-Spain at Invaders Bay, Port-of-Spain
 
 
COUNSEL TO THE BANK
 
M. HAM•L-SMITH & CO.
 
ELEVEN ALBION
 
CORNER ALBION & DERE STREETS
 
PORT OF SPAIN
 
TEL+ (+) 1 868 821-5500
 
FAX: (+) 1 868 627-8564
EMAIL: MHSeTRINIDADLAW.COM
0 2007-2009 M. HAMEL-SMITH & CO -ALL RIGHTS RESERVED
 
 






 
 

--------------------------------------------------------------------------------

 



 
MORTGAGE
 
Index to clauses
 
Definitions and Interpretation
 
Covenant to Pay
 
Security
 
Discharge
 
Restrictions
 
Deposit of Title Deeds
 
Representation and Warranties Covenants by the Borrower
Environmental Matters
 
Power to Remedy
 
Enforcement Events
 
Enforcement
 
Appointment and Powers of Receiver Lender's Liability
 
Protection of Third Parties
 
Power of Leasing
 
Power of Attorney'
 
Lender's Rights
 
Costs and Expenses
 
Continuing Security
 
Set-Off
 
Notices
 
Transfers
 
Miscellaneous
 
Law and Jurisdiction

 



 
 

--------------------------------------------------------------------------------

 

TRINIDAD AND TOBAGO
 
 
This Mortgage was prepared by me
 
M. Glenn Hamel-Smith
Attorney at Law
in the firm of M. Hamel-Smith & Co.
Eleven Albion
Corner Albion & Dere Streets
Port of Spain
Trinidad
Admission No. HAM2003004
 
MORTGAGE
 
THIS MORTGAGE is dated the I I day of
[                                                                                                                                          2009
and made BETWEEN:
 
(1)  
PRICESMART (TRINIDAD) LIMITED a company with limited liability incorporated
under the Companies Act, 1995 (Ch. 81:01 of the laws of Trinidad and Tobago)
with company number P 1916 (95) A and having its registered office at Endeavour
Road and Narsaloo Ramaya Road, Chaguanas, in the island of Trinidad (the
`Borrower'); and

 
(2)  
FIRSTCARIBBEAN INTERNATIONAL BANK (TRINIDAD & TOBAGO) LIMITED a bank licensed
under the Financial Institutions Act, 1993 (as amended) and incorporated as a
company with limited liability under the Companies Act Chap. 81:01 of

 




 
 

--------------------------------------------------------------------------------

 



 
the revised laws of Trinidad and Tobago and having its registered office at 74
Long Circular Road, Maraval, Trinidad (the 'Bank')
 
RECITALS:
 
A.  
This Mortgage is supplemental to a Loan Agreement dated on even date and made
between the Bank and the Borrower (the 'Loan Agreement') whereunder the Bank has
agreed to lend to the Borrower the sum of up to NINE MILLION FIVE HUNDRED
THOUSAND US DOLLARS (US$9,500,000) upon the terms and conditions set out in the
Loan Agreement.

 
B.  
It is a condition of the Loan Agreement that, inter alia, the Borrower would
grant this Mortgage to secure the obligations of the Borrower and it is intended
that this Mortgage would be stamped with nominal fixed stamp duty of TWENTY-FIVE
TT DOLLARS (TT$25) collateral to the Loan Agreement which is to be stamped under
the bond/covenant head of stamp duty.

 
NOW THIS DEED WITNESSES and it is agreed and declared as follows:
 
DEFINITIONS AND INTERPRETATION
 
Unless the context otherwise requires or unless otherwise defined in this
Mortgage, words and expressions shall have the same respective meanings that are
ascribed to them in the Loan Agreement.
 
Definitions
 
In this Mortgage
 
"Advance" means the sum of NINE MILLION FIVE HUNDRED THOUSAND US DOLLARS
(US$9,500,000) now advanced by the Bank to the Borrower (the receipt of which
sum the Borrower hereby acknowledges).




 
 

--------------------------------------------------------------------------------

 



 
"Agreement for Lease" means all present and future agreements, contracts,
options or undertakings for or in relation to the creation of any estate,
interest or right in or over the Properties (including, without limitation, in
relation to any lease, licence, tenancy or right to occupy whether on a fixed
term or periodic basis).
 
"CLPA" means the Conveyancing and Law of Properties Act (Chap.56:01).
 
"Default Rate" has the meaning assigned to that term in clause 1.1 of the Loan
Agreement.
 
"Encumbrance" means any mortgage charge pledge lien assignment hypothecation
security interest preferential right or trust arrangement or other encumbrance
security agreement or arrangement of any kind or any right conferring a priority
of payment.
 
"Enforcement Event" means each and every Event of Default as defined in the Loan
Agreement.
 
"Environmental Claim" means any notice or claim from any person (including,
without limitation, any regulatory authority or government agency) alleging any
breach, contravention or violation of any Environmental Law by the Borrower or
the existence of any liability arising from any such breach, contravention or
violation, including, without limitation, liability to conduct, pay for or for
damages in respect of any investigation or audit, clean-up, remediation,
administrative cost or charge or expense, damage to the environment or any
natural resource, property loss or damage, personal injury or any penalty
attaching or relating to the presence, emission, release or leak of any
harmful  or hazardous material in or to the environment.
 
"Environmental Laws" means all laws, directions, regulations, codes of practice,
guidance notes, circulars (in the case of guidance notes and circulars having
the force of law) and the like concerning the protection of the environment,
human health or working conditions, including without limitation the
conservation of natural resources, the production, storage, transportation,
treatment, recycling or disposal of any waste or any noxious, offensive or
dangerous substance or the liability of any person whether civil or

 



 
 

--------------------------------------------------------------------------------

 

criminal for any damage to or pollution of the environment or the rectification
thereof or any related matters.
 
"Environmental Licence" means any permit, licence, authorisation, consent or
other approval required by any Environmental Law.
 
"Expenses" means all interest commission fees and legal and other costs charges
and expenses which the Bank or any Receiver may charge or incur in relation to
the Borrower or this Mortgage and the preparation negotiation and creation of
this Mortgage and/or in relation to the Properties and/or breach of any
provision of, and the protection realisation or enforcement of, this Mortgage in
each case on a full indemnity basis.
 
"Insured Risks" means fire storm lightning earthquake explosion aircraft riot
civil commotion malicious damage impact terrorism aircraft and other aerial
devices or articles dropped therefrom tempest flood bursting and overflowing of
water tanks apparatus or pipes and damage by or resulting from vehicular impact
subsidence and such other risks as the Bank shall from time to time reasonably
require.
 
"Interest Rate" has the meaning assigned to that term in clause 1.1 of the Loan
Agreement.
 
"Lease" means in the case of the Leasehold Properties the sub-lease under which
the Borrower holds the Properties short particulars of which are set out at in
Part 2 of Schedule 2 and any instrument supplemental to it or which is expressed
to be collateral to it or entered into pursuant to or in accordance with its
terms.
 
"Leasehold Properties" means the property described in Part 1 of Schedule 1
together with the benefit of the right and liberties described in Part 3 of
Schedule 1 (the "Rights and Liberties") but subject to and with the benefit of
the covenants, conditions and restrictions set out in deed dated 27th May 2003
registered as No. DE2003 0225 7253 D001 and made between Trinbago Commercial
Development Company Limited and the Borrower (the "Deed of Covenants Conditions
and Restrictions").

 
 

--------------------------------------------------------------------------------

 
 
 

"Loan Agreement" means the loan agreement of even date and made between the
parties hereto and any variation, amendment, restatement or extension thereof or
supplement thereto from time to time in force.
 
"Mortgage" means this mortgage and includes any instrument supplemental to or
which is expressed to be collateral or entered into pursuant to or in accordance
with the terms of this mortgage.
 
"Planning Acts" means the Town and Country Planning Act (Chap.35:01) and all
regulations and orders made or confirmed under any of them.
 
"Properties" means the Leasehold Property together with all immovable properties
thereon and any part or parts of each of them and including all rights attached
or appurtenant to them and all buildings fixtures fittings plant and machinery
from time to time situate on them and belonging to the Borrower.
 
"Receiver" means an administrative receiver, receiver and/or manager and any
substitute for any such person and whether appointed under this Mortgage or
pursuant to any statute or otherwise.
 
"Rental Income" means the gross rents licence fees and other moneys receivable
now or hereafter at any time by the Borrower in respect of or arising out of any
lease of the Properties or any agreement for lease or otherwise without
limitation derived by the Borrower from the Properties or otherwise paid to or
received by the Borrower in respect of the Properties (including without
limitation all mesne profits) but save for insurance rents or service charges or
the like.
 
"Repayment Date" has the meaning assigned to that term in the Loan Agreement.
 
"Secured Liabilities" means the Advance and the Expenses and all interest which
the Bank may charge or incur in relation to the Borrower or this Mortgage or the
enforcement of this Mortgage or the Properties on a full indemnity basis and so
that interest shall be computed and compounded on the terms agreed between the
parties or if

 
 

--------------------------------------------------------------------------------

 



 
not agreed according to the usual practice of the Bank as well after as before
any demand or judgment.
 
"TT Dollars", "TT$" or "TTD" means the lawful currency from time to time of the
Republic of Trinidad and Tobago.
 
Interpretation
 
In this Mortgage:
 
(a) references to Clauses and Schedules are to be construed as references to the
clauses of and schedules to this Mortgage;
 
(b) references to any provisions of this Mortgage or to any other document or
agreement are to be construed as references to those provisions or that document
or agreement as is in force for the time being and as amended, varied,
supplemented, substituted or novated from time to time;
 
(c) words importing the singular are to include the plural and vice versa;
 
(d) references to a person are to be construed to include references to a
corporation, firm, company, partnership, joint venture, unincorporated body of
persons, individual or any state or any agency of a state, whether or not a
separate legal entity;
 
(e) references to any person are to be construed to include that person's
assigns or transferees or successors in title, whether direct or indirect;
 
(f) references to any statutory provision are to be construed as references to
that statutory provision as amended, supplemented, re-enacted or replaced from
time to time (whether before or after the date of this Mortgage) and are to
include any orders regulations instruments or other subordinate legislation made
under or deriving validity from that statutory provision;
 
(g)             Clause headings are for ease of reference only and are not to
affect the
 
interpretation of this Mortgage.

 



 
 

--------------------------------------------------------------------------------

 

COVENANT TO PAY
 
 
The Borrower covenants with the Bank that the Borrower will:
 
(i)  
repay the Advance by specified instalments on each Payment Date as provided in
the Loan Agreement and the balance due by a single balloon payment on the
Repayment Date;

 
(ii)  
pay interest on the amount of the Advance for the time being and from time to
time outstanding from the date of the Advance at the Interest Rate (before and
after any demand made or judgment obtained) such interest to accrue from day to
day and shall be payable with the instalments of principal on each Payment Date;

 
(iii)pay to the Bank or discharge any other Secured Liability on demand.
 
If any payment falls due under this Mortgage on any day on which the Bank is not
open for business in Trinidad and Tobago and banks are not generally open for
business in New York or other place of payment, the due date for payment shall
be extended to the next such Business Day and interest shall be adjusted
accordingly.
 
If the Borrower fails to repay the Advance or any part thereof or interest
thereon or to pay to the Bank or discharge any other Secured Liability when due,
the Borrower shall pay to the Bank on demand interest on that sum at the Default
Rate in the case of Expenses from the date on which the relevant Expense was
incurred and in the case of any other Secured Liability from the date on which
the Secured Liability became due until payment or discharge (both before and
after judgment) which interest shall accrue from day to day and may be
compounded in (accordance with the usual practice of the Bank) to the extent
that it shall remain unpaid.
 
SECURITY
 
In further pursuance of the said agreement and for the consideration aforesaid
and as a continuing security for the payment and discharge of the Secured
Liabilities the Borrower as beneficial owner:

 
 

--------------------------------------------------------------------------------

 



 
 
HEREBY ASSIGNS unto the Bank ALL AND SINGULAR the Leasehold Properties together
with the buildings thereon and the appurtenances thereto belonging, including
the Rights and Liberties, TO HOLD the same unto the Bank for all the residue now
unexpired of the term of years granted by the Lease subject to the payment of
the rent thereby reserved, the observance and performance of covenants,
conditions and agreements on the part of the Lessee therein contained and the
provisions of the Deed of Covenants Conditions and Restrictions;

 
HEREBY CHARGES:
 
(a)  
By way of assignment, the Rental Income and the benefit to the Borrower of all
other rights and claims to which the Borrower is now or may in the future become
entitled in relation to the Properties including but not limited to all rights
and claims of the Borrower against all persons who now are or have been or may
become lessees, sub­lessees, licensees or occupiers of the Properties and all
guarantors and sureties for the obligations of such persons

 
(b)  
By way of assignment:

 
(i)  
the benefit of all Agreements for Lease, all the proceeds of any claim, award or
judgment arising out of any Agreement for Lease and all sums paid or payable to
the Borrower under or in respect of any Agreement for Lease;

 
(ii)  
all right, title and interest of the Borrower in and to all payments made under
any and all present and future insurance policies in respect of the Properties,

 
subject in all cases to the proviso for redemption hereinafter contained and
provided that nothing in these sub-clauses shall constitute the Bank as a
mortgagee in possession.
 
The Borrower shall at any time on written demand by the Bank procure that the
Rental Income shall be paid directly to its account with the Bank (or such other
account as the Bank may from
 
 






 
 

--------------------------------------------------------------------------------

 



 
time to time direct) and the Borrower shall forthwith upon any such demand so
instruct its lessees and occupiers of the Properties by notice in writing.
Following any such demand until such payment the Borrower shall hold all Rental
Income on trust for the Bank.
 
The Borrower shall at any time on written demand by the Bank execute as security
for the payment or discharge of the Secured Liabilities a letter of set-off
charge or other security agreement or instrument over or in respect of any
balance from time to time standing to the credit of any account or accounts
referred to in clause 3.2 in such form as the Bank may require and such document
or instrument shall be prepared completed and registered by or on behalf of the
Bank at the cost of the Borrower.
 
The Borrower shall promptly on demand and at its own cost execute and do all
such assurances acts and things including without limitation execute all
transfers conveyances assignments and assurances of the Properties and give all
notices orders and directions which the Bank may require for perfecting or
protecting this Mortgage or the priority of this Mortgage or for facilitating
the realisation of the Properties or the exercise of any of the rights vested in
the Bank or any Receiver.
 
DISCHARGE
 
If the Borrower shall pay to the Bank the Secured Liabilities in accordance with
the covenants contained in this Mortgage the Bank at the request and cost of the
Borrower will duly discharge this Mortgage and re-assign the Leasehold
Properties to the Borrower or as it may direct.
 
RESTRICTIONS
 
The Borrower shall not without the prior written consent of the Bank, such
consent not to be unreasonably withheld:
 
(a) create or permit to subsist or arise any Encumbrance or any right or option
on the Properties or any part thereof. Subject as aforesaid, any mortgage of or
charge on the Properties created by the Borrower (otherwise than in favour of
the Bank) shall be expressed to be subject to this Mortgage;

 
 

--------------------------------------------------------------------------------

 



 
(b) sell, convey, assign or transfer the Properties or any interest therein or
otherwise part with or dispose of any Properties or assign or otherwise dispose
of any moneys payable to the Borrower in relation to the Properties or agree to
do any of the foregoing;
 
(c) exercise any of the powers of leasing or agreeing to lease vested in or
conferred on mortgagors by common law or by statute or accept the surrender of
any lease, underlease or tenancy or agree to do any of the foregoing;
 
(d) part with or share possession or occupation of the Properties or any part of
it or grant any tenancy or licence to occupy the Properties or agree to do any
of the foregoing;
 
DEPOSIT OF TITLE DEEDS
 
During the continuance of this security the Bank shall be entitled to hold all
deeds and documents of title relating to the Properties and (if required by the
Bank) copies of all policies of insurance in relation to the Properties.
 
REPRESENTATION AND WARRANTIES
 
The Borrower represents and warrants to the Bank (and such representations and
warranties shall be deemed to be repeated on each day until all Secured
Liabilities are fully and unconditionally paid or discharged) that:
 
(a) it is the legal and beneficial owner of the Properties;
 
(b) there subsists no breach of any law or regulation which materially and
 
adversely affects or would affect the value of the Properties;
 
(c) there are no covenants, agreements, stipulations, reservations, conditions,
interests, rights or other matters whatsoever which materially and adversely
affect the Properties;
 
(d) nothing has arisen or has been created or is subsisting which would be an
overriding interest over the Properties;

 



 
 

--------------------------------------------------------------------------------

 



 
(e) no facility necessary for the enjoyment and use of the Properties is enjoyed
on terms entitling any person to terminate or curtail its use;
 
(f) it has not received notice of any adverse claim by any person in respect of
the ownership of the Properties or any interest in it, nor has any
acknowledgement been given to any person in respect of the Properties; and
 
(g) to the best of its knowledge, no waste or noxious, offensive or dangerous
substance has been used, disposed of, produced, stored or deposited under, on or
in, or emitted from the Properties.
 
COVENANTS BY THE COMPANY
 
The Borrower covenants with the Bank at all times during the continuance of tEs
security:
 
(a) Repair To keep the buildings installations and structures (whether fully
built or in course of construction) and all fixtures and fittings therein or
thereon and other erections from time to time upon the Properties in good and
substantial repair and condition(fair wear and tear excepted in the case of
plant and machinery) and fully protected from damage or deterioration as a
result of weather or malicious damage or any other cause and to replace any
fixtures and fittings which have become worn out or otherwise unfit for use by
others of a like nature and equal value.
 
(b) Insurance To insure and keep insured the Properties against loss or damage
by the Insured Risks to its full replacement value from time to time together
with value added tax architects surveyors and other professional fees in such
amounts as the Bank shall from time to time reasonably require and the costs and
expenses of preparing the site including shoring up demolition and site
clearance and loss of rents payable by the tenants or other occupiers of any
Properties for a period of twelve months, to be renewable annually, or for such
longer period as the Bank shall from time to time reasonably require in such
office or offices and on such terms as the Bank shall approve including a

 



 
 

--------------------------------------------------------------------------------

 

mortgagees protection clause and such other provisions for the protection of the
Bank as it may require with the Bank's interest noted on the policy;
 
(ii) to maintain such insurance over the stock in trade from to
 
time upon the Properties as the Bank shall reasonably require;
 
(iii) to maintain in such office or offices as the Bank shall approve such
insurance in respect of employers' liability public liability as the Bank shall
reasonably require;
 
(iv) punctually to pay all premiums (and other moneys) in respect of such
insurances and on demand to deliver to the Bank the policy or policies of all
such insurances and the receipt for every such payment and all moneys received
under any policy or policies of insurance, other than in respect of payments of
up to FIVE HUNDRED THOUSAND US DOLLARS (US$500,000) on claims made under any
policy, whether maintained or effected by the Borrower, the Bank or by a third
party and whether or not in pursuance of the Borrower's obligations under this
Mortgage shall be applied, at the Bank's option, but subject to the rights of
any lessor under the Lease either in making good the loss or damage to the
subject Properties (any deficiency being made good by the Borrower) or towards
the discharge of the Secured Liabilities and any such moneys received by the
Borrower shall be held by the Borrower on trust for the Bank accordingly;
 
(v) to comply with the terms and conditions of any policy of insurance on the
Properties or otherwise contemplated by this Clause and not to do or omit to do
anything whereby any such insurance may become void or voidable wholly or in
part.
 
(c)Outgoings To pay when due all rents, rent charges (if any), rates, taxes,
 
charges, duties, assessments, impositions and other outgoings whatsoever charged

 



 
 

--------------------------------------------------------------------------------

 

assessed levied or imposed upon the Properties or upon the owner or occupier
thereof or payable in respect of the Properties.
 
(d) Covenants and stipulations To perform and observe all covenants,
restrictions, stipulations, provisions, regulations, conditions and agreements
affecting the Properties or the use or enjoyment of it.
 
(e) Alterations Not without the previous written consent of the Bank not to be
unreasonably withheld or delayed to demolish pull down remove or permit or
suffer to be demolished pulled down or removed any building installation or
structure for the time being upon the Properties or except in connection with
the renewal or replacement thereof any fixtures or erect or make or suffer to be
erected or made on the Properties any building' installation structure or
material alteration or a change of use thereof within the meaning of the
Planning Acts or otherwise commit any waste upon or destroy or injure in any
manner or by any means lessen or suffer to be lessened to any material extent
the value of the Properties.
 
(f) Reserved
 
(g) Planning
 
(i) to comply in all respects with the Planning Acts and all licences, consents,
permissions or conditions granted or imposed thereunder;
 
(ii) not without the prior consent of the Bank such consent not to be
unreasonably withheld to enter into or agree to enter into any agreement under
the Planning Acts;
 
(iii) to comply with the requirements of any valid enforcement notice or other
notice or order (whether issued under the Planning Acts or any other statute)
within such time as may be specified therein or if no time is specified within
such period as may be reasonably required by the

 



 
 

--------------------------------------------------------------------------------

 



 
Bank and to pay to the Bank in reduction of the Secured Liabilities any
compensation received as a result of any such notice or order.
 
(h)  
Right of entry To permit representatives of the Bank with or without workmen or
others to enter the Properties at all reasonable times after at least
twenty-four hours prior notice except in case of emergency to view the state of
repair and condition of the Properties.

 
(i) Statutory Notices Within ten (10) calendar days of the receipt of notice of
the same by it give full particulars to the Bank of any notice, order,
direction, designation, resolution or proposal having specific application to
the Properties or to the area in which it is situate given or made by any
planning authority or other public body or authority whatever oi in pursuance of
the powers conferred by any other statute and to comply immediately with the
terms thereof or if the Bank so requires or approves and at the Borrower's cost
to make such objections or representations against or in respect of such notice
or order as the Bank may reasonably require and any compensation received by the
Borrower as a result of any such notice or order shall in the Bank's absolute
discretion be applied in reduction of the Secured Liabilities.
 
(j) Information On request to produce to or provide for the Bank such documents
or information relating to the Properties or its development as the Bank may
reasonably require and promptly deliver to the Bank a copy of any notice or
proceedings served by any person on the Borrower relating to any Properties or
alleging any breach of any obligations relating to any Properties.
 
(k) Statutes To comply in all material respects with all obligations imposed
under any present or future statute regulation order or instrument or under any
bye-laws regulations or requirements of any competent authority or approvals
licences or consents relative to the Properties or its use or enjoyment.
 
(1)             Leases In the case of the Leasehold Properties or subject to any
lease,
 
 
Agreement for Lease or tenancy (referred to below as the 'occupational lease'):
 
 

 



 
 

--------------------------------------------------------------------------------

 



 
(i) to perform and observe all covenants and conditions contained in the Lease
to be perfoiiued and observed by the lessee and contained in any occupational
lease to be observed by the lessor;
 
(ii) to enforce the due observance and performance of all obligations of all
other parties to the Lease and any occupational lease;
 
(iii) not to waive, release or vary any of the terms of the Lease or any
occupational lease, or to accept any surrender of any occupational lease or
exercise any power to determine or extend the same or grant any consent or
licence or conclude any rent review under the same without, in each case, the
consent of the Bank which consent is not to be unreasonably withheld or delayut
in circumstances in which the Borrower may not unreasonably withhold or delay
its consent;
 
(iv) if any proceedings shall be commenced for forfeiture of the Lease or any
superior lease or the landlord or any superior landlord shall attempt to
re-enter under the provisions of the Lease or any superior lease the Borrower
shall give immediate notice of such event in writing to the Bank and at the
request of the Bank and at the expense of the Borrower take such steps as the
Bank may in its absolute reasonable discretion require.
 
(m) Indemnity To keep the Bank (and any Receiver appointed by the Bank) fully
and effectively indemnified from and against all actions, proceedings, costs,
charges, claims, demands, expenses and liabilities (including Value Added Tax
and any other taxes and/or legal and other professional fees) whatsoever in
respect of any breach or non-observance or non-performance of any covenants
obligations warranties or undertakings on the part of the Borrower contained in
this Mortgage or the making good of any such breach or non-observance or
non­performance.

 



 
 

--------------------------------------------------------------------------------

 

(n) Not to prejudice value not to do or cause or permit to be done anything
which may depreciate, jeopardise or otherwise prejudice the value to the Bank of
the Properties or incur any expenditure or liability of an exceptional or
unusual nature;
 
(o) Overriding interests not without the prior written consent of the Bank to
permit any person to become entitled to any proprietary right or interest which
might negatively affect the value of the Properties hereby mortgaged.
 
ENVIRONMENTAL MATTERS
 
The Borrower covenants with the Bank that during the continuance of this
security the Borrower shall at all times acquire and maintain all relevant
Environmental Licences required by its ownership, use or occupation of the
Properties and for the conduct of its business and will comply with all terms
and conditions relating thereto and with all other applicable Environmental Laws
and will not knowingly do or permit any act or omission whereby any such
Environmental Licence would be liable to be varied or revoked;
 
promptly upon receipt of the same to notify the Bank of any Environmental Claim,
other than an Environmental Claim of a frivolous nature by an individual not
representing a government authority or regulatory body;
 
the Borrower will keep the Bank (and every Receiver, attorney, manager, agent
and other person duly appointed by the Bank hereunder) fully and effectually
indemnified from and against all liabilities, losses (including consequential
losses), costs, charges and expenses caused wholly or partly, directly or
indirectly by:
 
(a) the creation, imposition, recording or registration of any mortgage, charge,
encumbrance or security interest over the Properties securing the reimbursement
to or recovery by any third party (including, without limitation, any regulatory
authority or government agency) of any costs, expenses or other sums incurred in
consequence of a breach, contravention or violation of any Environmental Law or
the release, discharge or emission of any harmful or hazardous material and the

 



 
 

--------------------------------------------------------------------------------

 



 
redemption, removal, vacation or discharge of any such mortgage, charge,
encumbrance or other security interest;
 
(b) the making of any Environmental Claim against the Bank and/or any Receiver
or other such person(s) or the Borrower in respect of the Properties and/or any
business operations or activities thereon;
 
(c) any liability or potential liability upon the Bank and/or any Receiver or
other such person(s) to remedy, clean-up or make good any breach, contravention
or violation of any Environmental Law by the Borrower or any harm, actual or
potential, to the environment caused directly or indirectly by any release,
emission or discharge of any harmful or hazardous material from in or to the
Properties; and/or
 
(d)             by reason of any breach of paragraph 9.1 above.
 
POWER TO REMEDY
 
If any building operations on the Properties are not carried out in a proper and
workmanlike manner and with diligent progress to the reasonable satisfaction of
the Bank or its agent the Bank may (but shall not be under any obligation so to
do) serve a written notice on the Borrower advising it of such failure and the
Borrower shall have such period as the Bank may reasonably specify to remedy the
same failing which:
 
(a) the Borrower shall if required by written notice from the Bank within seven
(7) calendar days assign to the Bank or as it may direct all the benefit and
interest of the Borrower in any building contract sub-contract appointment of
professional advisers and such other contracts or agreements as the Borrower may
have relating to such building operations and will take or procure such action
as is necessary or desirable to provide the Bank or the nominee of the Bank as
aforesaid with privity of contract with such parties or contractors with whom
the Borrower may have privity of contract and take all such other steps as Bank
may

 



 
 

--------------------------------------------------------------------------------

 

reasonably require to enable the Bank to procure the completion of the said
building operations; and
 
(b)            the Borrower shall permit the Bank at the Borrower's cost to
complete or
 
procure the completion of the said building operations
 
in both cases with power for the Bank and any persons authorised by the Bank to
enter upon the Properties for any of the above purposes without thereby becoming
a mortgagee in possession.
 
If the Borrower fails to perform or observe any covenant or condition in its
part contained in this Mortgage, it shall be lawful for but not obligatory upon
the Bank in order to make good such failure in whole or in part and at the
Borrower's cost:
 
(a) to enter upon the Properties and effect such repairs and other works thereon
as the Bank considers necessary; and/or
 
(b) to take such steps, give such notices, execute such works and do such things
as the Bank considers necessary to comply with any requirements of or any
notice, order, direction permission or proposal, given, served or made under the
Planning Acts or otherwise affecting or likely to affect the Properties or its
value; and/or
 
(c)            to insure and keep insured the Properties in such amount and in
such
 
manner as the Bank considers necessary; and/or
 
(d) to admit, settle, liquidate, compound or contest in such manner as the Bank
thinks fit any claim or liabilities in relation to the Properties whether or not
the Bank is expressly indemnified in this Mortgage against the same and to make
such payments and expend or debit on account such moneys as the Bank considers
necessary in that behalf but without thereby becoming a mortgagee in possession.

 



 
 

--------------------------------------------------------------------------------

 

ENFORCEMENT EVENTS
 
If any Enforcement Event occurs then the Secured Liabilities shall become
immediately due and payable at any time on demand by the Bank and the Bank shall
cease to be under any further obligation to the Borrower.
 
ENFORCEMENT
 
The Secured Liabilities shall be deemed for the purposes of all powers implied
by statute to have become due and payable within the meaning of Section 39 of
the CLPA immediately on the execution of this Mortgage and Section 41 of the
CLPA (restricting the power of sale) Section 47 of the CLPA (restricting the
power to appoint a receiver) and Section 35 of the CLPA (restricting the right
of consolidation) shall not apply to this Mortgage.
 
APPOINTMENT AND POWERS OF RECEIVER
 
At any time after the Bank shall have demanded payment of any of the Secured
Liabilities or after any breach by the Borrower of any of the provisions of this
Mortgage or the occurrence of an Enforcement Event or if requested by the
Borrower, the Bank may appoint by writing any person or persons (whether an
officer of the Bank or not) to be a Receiver of all or any part of the
Properties and where more than one Receiver is appointed they may be given power
to act either jointly or severally.
 
The Bank may from time to time determine the remuneration of the Receiver and
may remove the Receiver and appoint another in his place.
 
The Receiver shall (so far as the law permits) be the agent of the Borrower (who
shall alone be personally liable for his acts, defaults, omissions and
remuneration) and shall have and be entitled to exercise all powers conferred by
the CLPA in the same way as if the Receiver had been duly appointed thereunder
and in addition to, but without limiting any general powers referred to above
(and without prejudice to any of the Bank's powers) the Receiver shall have
power in the name of the Borrower or otherwise to do the following things,
namely:
 
(a)            to take possession of collect and get in all or any part of the
Properties and
 
for that purpose to take any proceedings as he shall think fit;
 

 
 

--------------------------------------------------------------------------------

 

(b) to commence and/or complete any building operations on the Properties and to
apply for and obtain any planning permissions, building regulation approvals and
any other permissions, consents or licences in each case as he may in his
absolute discretion think fit;
 
(c) for the purpose of exercising any of the rights, powers, authorities and
discretions conferred on him by or pursuant to this Mortgage or for any other
purpose to borrow moneys from the Bank or others on the security of the
Properties or otherwise on such terms as he may in his absolute discretion think
fit;
 
(d) to provide such facilities and services for tenants and generally to manage
 
the Properties in such a manner as he shall think fit;
 
(e) if the Properties is leasehold to vary the terms of or surrender the lease
and/or to take a new lease of it or of any part of it on such terms as he shall
think fit and so that any such new lease shall ipso facto become charged to the
Bank on the terms of this Mortgage so far as applicable and to execute a formal
legal Mortgage over any such new lease in favour of the Bank in such form as the
Bank may reasonably require;
 
(f) to sell, transfer, assign, let or lease or concur in selling, letting or
leasing the Properties (either by public auction or private contract or
otherwise) and the grant of any rights over the Properties on such terms and
conditions and for such consideration including without limitation shares,
securities (of any other company) or other investments payable at such time or
times as he may in his absolute discretion think fit;
 
(g) to vary the terms of, terminate, grant renewals of or accept surrenders of
leases or tenancies of the Properties in such manner and for such terms with or
without a premium or other compensation or consideration including the payment
of money to a lessee or tenant on a surrender with such rights relating to other
parts of the Properties and containing such covenants on the part of the
Borrower

 



 
 

--------------------------------------------------------------------------------

 



 
or otherwise and generally on such terms and conditions as in his absolute
discretion he shall think fit;
 
(h) to make any arrangements or compromise which the Bank or he shall think fit
whether in relation to any lease of the Properties or to any covenants,
conditions or restrictions relating to the Properties or without limitation
otherwise;
 
(1)to make and effect all repairs and improvements to the Properties;
 
(j) to enter into bonds, covenants, commitments, guarantees, indemnities and
like matters and to make all payments needed to effect, maintain or satisfy the
same in relation to the Properties;
 
(k) to settle adjust refer to arbitration compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person who is or claims
to be a creditor of the Borrower or relating in any way to the Properties;
 
(1)                                 to effect such insurances of or in
connection with the Properties as he shall
 
 
in his absolute discretion think fit;
 
(m) to appoint managers officers contractors and agents for the aforesaid
 
purposes upon such terms as to remuneration or otherwise as he may determine;
 
(n) to do all such other acts and things as may be considered to be incidental
or conducive to any of the matters or powers aforesaid and which he lawfully may
or can do.
 
Provided nevertheless that the Receiver shall not be authorised to exercise any
of the above powers if and insofar and so long as the Bank shall in writing
exclude the same whether in or at the time of his appointment or subsequently.
 
Any moneys received by the Receiver in the exercise of his powers under this
Mortgage and under general law shall be (so far as the law permits) applied by
him as follows:
 
(a)                                 in payment of the costs, charges and
expenses of and incidental to his
 
appointment and the exercise of all or any of his powers;

 



 
 

--------------------------------------------------------------------------------

 



 
(b) in payment of his remuneration;
 
(c) in payment to the Bank of moneys whether for principal, interest or
otherwise in arrear or accruing due under this Mortgage
 
and any balance shall be paid to the person or persons entitled to it. LENDER'S
LIABILITY
 
In no circumstances shall the Bank be liable to account to the Borrower as a
mortgagee in possession or otherwise for any moneys not actually received
unconditionally and irrevocably by the Bank.
 
The Bank shall be under no obligation to take any steps or institute any
proceedings for the recovery of the several debts and moneys hereby mortgaged
and in no circumstances shall the Bank be liable to the Borrower or any other
person for any costs, charges, losses, damages, liabilities or expenses arising
from or connected with any realisation of the Properties or from any act,
default, omission or misconduct of the Bank or the Receiver or the officers
employees or agents of either or both of them in relation to the Properties or
in connection with this Mortgage or the Loan Agreement except to the extent that
they shall be caused by the Bank's or (as the case may be) the Receiver's own
fraud negligence or wilful misconduct or that of its respective officers or
employees.
 
PROTECTION OF THIRD PARTIES
 
Any purcha.ser or any other person dealing with the Bank or any_ Receiver shall
not be concerned to enquire whether the Secured Liabilities have become payable
or whether any power which it or he is purporting to exercise has become
exercisable or whether any money is due under this Mortgage or as to the
application of any money paid, raised or borrowed or as to the propriety or
regularity of any sale by or other dealing with the Bank or such Receiver. All
the protection to purchasers contained in the CLPA shall apply to any person
purchasing from or dealing with the Bank or any Receiver.

 



 
 

--------------------------------------------------------------------------------

 

POWERS OF LEASING
 
The statutory powers of sale leasing and accepting surrenders exercisable by the
Bank are hereby extended so as to authorise the Bank whether in the name of the
Bank or in that of the Borrower to grant a lease or leases of the whole or any
part or parts of the Properties with such rights relating to other parts of it
and containing such covenants on the part of the Borrower and generally on such
terms and conditions (including the payment of money to a lessee or tenant on a
surrender) and whether or not at a premium as the Bank (in its absolute
discretion) shall think fit.
 
POWER OF ATTORNEY
 
The Borrower hereby irrevocably appoints the Bank and the Receiver jointly and
also severally the attorney and attorneys of the Borrower for the Borrower and
in the name and on behalf of the Borrower and as the act and deed of the
Borrower or otherwise to sign seal and deliver execute as a deed and otherwise
perfect any deed assurance agreement instrument or act which may be required or
may be deemed proper for any of the purposes referred to in or otherwise in
connection with this Mortgage. The Borrower ratifies and confirms and agrees to
ratify and confirm whatever any attorney appointed under this Clause properly
does or purports to do in the exercise of all or any of the powers, authorities
and discretions granted or referred to in this Mortgage.
 
The power of attorney hereby granted is irrevocable and for value as part of the
security constituted by this Mortgage.
 
LENDER'S RIGHTS
 
At any time after this Mortgage becomes enforceable all powers of the Receiver
may be exercised by the Bank whether as attorney of the Borrower or otherwise.
 
The Borrower agrees that at any time after this Mortgage becomes enforceable:
 
(a) upon any sale or other disposition in exercise of the powers contained or
implied by this Mortgage the Bank may sever any fixtures from the Properties and
sell the same apart from the Properties without taking possession of the
Properties

 



 
 

--------------------------------------------------------------------------------

 



 
and apply the net proceeds of such sale in or towards satisfaction of the
Secured Liabilities;
 
(b) the Bank may as agent of the Borrower remove and sell any chattels on the
Properties, the Bank having the right to retain or set-off such proceeds of sale
against any indebtedness of the Borrower to the Bank;
 
(c) it shall be lawful for the Bank to enter into any arrangement or accept any
composition in relation to the debts hereby charged without the concurrence of
the Borrower and any such arrangement or composition shall be binding on the
Borrower.
 
The Bank shall, on receiving notice that the Borrower has encumbered or disposed
of the Properties or any part of it or any interest in it, except as otherwise
permitted herein or under the Loan Agreement, be entitled to close any account
or accounts of the Borrower and to open a new account or accounts with the
Borrower and (without prejudice to any right of the Bank to combine accounts) no
money paid into or carried to the credit of any such new account shall be
appropriated towards or have the effect of discharging any part of the amount
due to the Bank on any such closed account. If the Bank does not open a new
account or accounts immediately on receipt of such notice it shall nevertheless
be treated as if it had done so at the time when it received such notice and as
from that time all payments made by the Borrower to the Bank shall be credited
or be treated as having been credited to such new account or accounts and shall
not operate to reduce the amount due from the Borrower to the Bank when it
received such notice.
 
COSTS AND EXPENSES
 
The Borrower shall, on demand and on a full indemnity basis, pay to the Bank:
 
(a)             the amount of all costs and expenses (including legal and
out-of-pocket
 
expenses and any Value Added Tax on such costs and expenses) which the Bank
and/or any Receiver incurs in connection with:
 
(i)            the preparation, negotiation, execution and delivery of this
 
Mortgage and any related document;

 



 
 

--------------------------------------------------------------------------------

 

(ii)any stamping or registration of this Mortgage;
 
 
(iii) any actual or proposed amendment of or waiver or consent under or in
connection with this Mortgage;
 
(iv) any discharge or release of this Mortgage;
 
(v) the preservation or exercise (or attempted preservation or exercise) of any
rights under or in connection with, and the enforcement (or attempted
enforcement) of, this Mortgage and any related document;
 
(vi) obtaining payment of the Secured Liabilities;
 
(vii)             dealing with or obtaining advice about any other matter or
 
question arising out of or in connection with this Mortgage and any related
document;
 
(b)             all other moneys paid by the Bank in perfecting or otherwise in
connection
 
with this Mortgage or in respect of the Properties including (without
limitation) all moneys expended by the Bank under clause 8 and all moneys
advanced or paid by the Bank to any Receiver for the purposes set out in clause
10.
 
Such costs expenses and other moneys shall be recoverable from the Borrower as a
debt and may be debited to any account of the Borrower and shall bear interest
accordingly at the Default Rate and shall be charged on the Properties.
 
CONTINUING SECURITY
 
This Mortgage shall be a continuing security to the Bank notwithstanding any
settlement of account or other matter or thing whatsoever and shall be in
addition to and shall not prejudice or affect or be prejudiced or affected by
any security relating to the Properties or to any other property or any other
security which the Bank may now or at any time in the future hold in respect of
the Secured Liabilities or any of them and shall continue in full force and
effect as a continuing security until discharged.

 



 
 

--------------------------------------------------------------------------------

 

Neither Section 35 nor 41 of the CLPA shall apply to this security or to any
security given to the Bank pursuant hereto.
 
SET-OFF
 
The Bank may, without notice to the Borrower, apply any credit balance (whether
or not then due and in whatever currency) which is at any time held by any
office or branch of the Bank for the account of the Borrower in or towards
satisfaction of the Secured Liabilities of any of them.
 
For the purposes of exercising any rights either under this Clause, or any
rights under the general law, the Bank may convert or translate all or any part
of such a credit balance into another currency applying a rate which in the
Bank's opinion fairly reflects prevailing rates of exchange.
 
The Bank is not obliged to exercise any of its rights under this Clause, which
shall be without prejudice and in addition to any rights under the general law.
 
In this Clause 'rights under the general law' means any right of set-off,
combination or consolidation of accounts, lien or similar right which the Bank
has under any applicable law.
 
NOTICES
 
Every notice demand or other communication under this Mortgage shall be in
writing and may be delivered personally or by letter despatched as follows:
 
(a) if to the Bank, to its address specified below or the following numbers:
 
FirstCaribbean International Bank (Trinidad & Tobago) Limited 74 Long Circular
Road, Maraval,
Trinidad
 
Facsimile +(868) 622-4989
 
for the attention of The Managing Director;
 
(b) if to the Borrower, to its address specified below or its registered or
principal office for the time being or to the following numbers:

 



 
 

--------------------------------------------------------------------------------

 

PriceSmart (Trinidad) Limited
 
Corner Endeavour Road and Narsaloo Ramaya Road, Chaguanas
Facsimile + (868) 671-1865
 
for the attention of: The Regional Financial Controller
 
With a courtesy copy to: General Counsel
 
PriceSmart, Inc.
 
9740 Scranton Rd, Ste. 125
 
San Diego, California USA 92121 Facsimile +(858) 404-8828
 
or to such other address and/or facsimile number as may be notified in
accordance with this Clause by the relevant party to the other party for such
purpose.
 
Every notice demand or other communication shall be deemed to have been received
if delivered personally or despatched by facsimile at the time of delivery or
despatch if during normal business hours in the place of intended receipt on a
Business Day in that place and otherwise at the opening of business in that
place on the next succeeding such Business Day.
 
Any notices demands or other communication as aforesaid to be given by the Bank
may be made by a Manager of the Bank or by any person or firm acting as
attorneys at law for the Bank.
 
TRANSFERS
 
This Mortgage is freely assignable or transferable by the Bank.
 
The Borrower may not assign or transfer any of its obligations under this
Mortgage or enter into any transaction which would result in any of those
obligations passing to another person.

 



 
 

--------------------------------------------------------------------------------

 



 
The Bank may disclose to any person related to the Bank and/or any person to
whom it is proposing to transfer or assign or has transferred or assigned this
Mortgage any information about the Borrower and any person connected or
associated with it. The Borrower represents and warrants that it has (and,
subject to any contrary requirement of law, will maintain) any necessary
authority by or on behalf of any such person to agree to the provisions of this
Clause.
 
MISCELLANEOUS
 
No delay or omission on the part of the Bank in exercising any right or remedy
under this Mortgage shall impair that right or remedy or operate as or be taken
to be a waiver of it; nor shall any single partial or defective exercise of any
such right or remedy preclude any other or further exercise under this Mortgage
of that or any other right or remedy.
 
The Bank's rights under this Mortgage are cumulative and not exclusive of any
rights provided by law and may be exercised from time to time and as often as
the Bank deems expedient.
 
Any waiver by the Bank of any terms of this Mortgage, or any consent or approval
given by the Bank under it, shall only be effective if given in writing and then
only for the purpose and upon the terms and conditions, if any, on which it is
given.
 
If at any time any one or more of the provisions of this Mortgage is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality validity and enforceability of the remaining
provisions of this Mortgage nor the legality validity or enforceability of such
provision under the law of any other jurisdiction shall be in any way affected
or unpaired as a result.
 
Any certificate or determination of the Bank as to the amount of the Secured
Liabilities or (without limitation) any matter provided for in this Mortgage
shall, in the absence of manifest error, be conclusive and binding on the
Borrower.
 
The Borrower certifies that this Mortgage does not contravene any of the
provisions of its Charter.

 



 
 

--------------------------------------------------------------------------------

 

LAW AND JURISDICTION
 
This Mortgage is governed by and shall be construed in accordance with Trinidad
and Tobago law.
 
The Borrower irrevocably agrees for the exclusive benefit of the Bank that the
Courts of Trinidad and Tobago shall have jurisdiction to hear and determine any
suit action or proceeding, and to settle any dispute, which may arise out of or
in connection with this Mortgage and for such purposes hereby irrevocably
submits to the jurisdiction of such Courts.
 
Nothing contained in this Clause shall limit the right of the Bank to take
proceedings against the Borrower in any other court of competent jurisdiction,
nor shall the taking of any such proceedings in one or more jurisdictions
preclude the taking of proceedings in any other jurisdiction, whether
concurrently or not (unless precluded by applicable law).
 
The Borrower irrevocably waives any objection which it may have now or in the
future to the Courts of Trinidad and Tobago being nominated for the purpose of
this Clause on the ground of venue or otherwise and agrees not to claim that any
such Court is not a convenient or appropriate forum.
 
IN WITNESS whereof this Mortgage has been duly executed as a deed and is
intended to be and is delivered on the date first above written.
 
[THE REMAINDER OF THIS PAGE DELIBERATELY LEFT BLANK. THE SIGNATORIES
 
APPEARS AT THE FOOT OF THE DEED AFTER THE SCHEDULES]

 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
Part 1- Leasehold Property (PriceSmart Port-of-Spain)
 
ALL THAT floor space (erroneously referred to in the Second Part of the First
Schedule to the Deed of Sub-Lease registered as No. DE 2001 0202 5719 D001 as
that piece or parcel of land) comprising 0.5252 hectares in the upper level of
the building constructed on the parcel of land being portion of the parcel of
land situate at Invaders Bay, off the Audrey Jeffers Highway, in the City of
Port of Spain, in the Island of Trinidad described in the First Part of the
Schedule to the Deed of Sub-Lease and shown delineated aitd coloured pink and
marked "(A)" on the plan annexed and marked "Y" to the Deed of Sub-Lease.
 
Part 2 - Lease
 
Deed of Sub-Lease dated the 8th February 2001 made between Trinbago Cultural
Development Company Limited (the "Landlord") and the Borrower registered as No.
DE2001 020257 19D001 whereby the Leasehold Property was demised to the Borrower
for a period of 30 years commencing on 6th July 2001 subject to the payment of
the rentals specified therein and the obligations of the Borrower to be observed
and performed including the prohibition not to assign underlet grant any license
or part with possession of the Leasehold Property without the prior written
consent of the Landlord (such consent not to be unreasonably withheld) with a
right to obtain a further 25-year Lease in certain circumstances.
 
Part 3 – Rights and Liberties

 



 
 

--------------------------------------------------------------------------------

 

1.  
Full right and liberty for the Tenant its servants and agents, licensees and
customers in common with the Landlord its other tenants and licensees and all
others having the like right to pass and repass with motor vehicles over and
along the Common Areas forming part of the Development Site for the purpose of
gaining access to and exit from the Demised Premises and the designated parking
area.

 
2.  
Full right and liberty for the Tenant its servants and agents, licensees and
customers to the preferred parking spaces (hereinafter referred to as "the
Tenant's Car Park" comprised in the area marked "(B)" comprising 1.2729 hectares
shown delineated and coloured in green on the Plan hereto annexed and marked
"Y".

 
3.  
Full right and liberty for the Tenant its servants and agents, licensees and
customers in common with the Landlord its other tenants and licensees and all
others having the like right to use in addition to the Tenant's Car Park, the
car parking area forming part of the Development Site and adjoining the Building
for the purpose of parking motor vehicles thereon when visiting the Demised
Premises in connection with the business carried on by the Tenant thereon.

 
4.  
The right of free passage and running of water and soil in and through the
sewers drains and channels made or to be made upon through or under the Building
and the free and uninterrupted use of all gas, electric, telephone and other
pipes wires cables and conduits through and under such premises so far as
necessary for the enjoyment of the Demised Premises.


 



 
 

--------------------------------------------------------------------------------

 

SIGNATORIES:
 


 
Name:
The COMMON SEAL of PRICESMART (TRINIDAD) LIMITED was hereto affixed by order and
authority of the Board of Directors of the Borrower and in conformity with its
Charter in the presence of the under-mentioned witness:
 
Title:
Witness
Signature                                                                 
Name
Name:
Occupation                                                                 
Title:
Address
 
And of me,
 
 
Attorney-at-Law

 



 
 

--------------------------------------------------------------------------------

 

Schedule 4
Form of Port Authority of Trinidad and Tobago Deed of Licence
 
REPUBLIC OF TRINIDAD AND TOBAGO:
 
DEED OF LICENCE
 
This Deed was prepared. by me,
 
M. Glenn Hamel-Smith Attorney-at-Law
 
M. Hamel-Smith & Co. Eleven Albion
Cor. Dere & Albion Streets Port of Spain
Admission No. HAM2003004
 
THIS DEED OF LICENCE is made as of
the                                                                                                                                     
day of , 2009
 
AMONG:
 
I. PORT AUTHORITY OF TRINIDAD AND TOBAGO a body corporate established by the
Port Authority Act Chap 51:01 of the laws of the Republic of Trinidad and Tobago
having its principal office at Dock Road, Port of Spain, in the Island of
Trinidad
 
FORM OF PATT DEED OF LICENCE


 
 

--------------------------------------------------------------------------------

 



 
FORM OF PATT DEED OF LICENCE

 
FORM OF PATT DEED OF LICENCE

 

 
(hereinafter called "the Landlord" which expression where the context so admits
shall include its successors or assigns);
 
2. TRINBAGO CULTURAL DEVELOPMENT COMPANY LIMITED a company with limited
liability incorporated under the Companies Act, Ch. 81:01 of the laws of
Trinidad and Tobago and having its registered office at [Nos. 41-43 Comelio
Street Woodbrook in the City of Port of Spain in the Island of Trinidad
(hereinafter called "the Lessee" which expression where the context so admits
shall include its successors or assigns);
 
3. PRICESMART (TRINIDAD) LIMITED a company with limited liability incorpor,[ed
under the Companies Act, 1995 (Ch. 81:01 of the laws of Trinidad and Tobago)
with company number P 1916 (95) A and having its registered office at Endeavour
Road and Narsaloo Ramaya Road, Chaguanas, in the island of Trinidad (hereinafter
called "the Tenant" which expression where the context so admits shall include
its successors or assigns); and
 
4. FIRSTCARIBBEAN INTERNATIONAL BANK (TRINIDAD & TOBAGO) LIMITED a bank
incorporated as a company with limited liability under the Companies Act Chap.
81:01 of the laws of Trinidad and Tobago and having its registered office at 74
Long Circular Road, Maraval, in the Ward of Diego Martin, in the Island of
Trinidad (hereinafter called "the Lender").
 
WHEREAS:
 
A.
Subject to the Leases described in Recital B and C, the freehold hereditaments

 
 
described in the First Schedule hereto are vested in the Landlord in fee simple.


 
 

--------------------------------------------------------------------------------

 



 
B.  
Subject to the SubLease described in Recital C, the leasehold premises described
in Part 1 of the Schedule hereto (hereinafter referred to as "the Development
Site") are vested in the Lessee for all the unexpired residue of the term of
THIRTY ONE (31) YEARS from the 1st day of May 2001 granted by a certain deed of
lease (hereinafter referred to as "the Trinbago Lease") dated the 4th

4 day of May 2001 registered as No. DE2001 0131 2393 D000) and made between the
Landlord of the One Part and the Lessee of the Other Part at the rent and
SUBJECT to the reservation of the Landlord of the mineral rights referred to in
the Trinbago Lease and subject to the observance and performance of the
covenants, conditions and agreements contained therein and on the part of the
Lessee to be observed and performed including a covenant not to assign, underlet
part with otherwise dispose of the whole or any part of the Development Site or
any right or privilege in relation thereto without the previous Consent in
writing of the Landlord.
 
C.  
The Tenant is possessed of the leasehold hereditaments described in Part 2 of
the Schedule hereto (hereinafter called "the Leasehold Premises") for all the
residue now unexpired of the term of thirty (30) years from the 6th day of July,
2001 created by a certain deed of sub-lease ("the Sub-Lease") dated the

8th day
a of February, 2001 registered as No. DE2001 0202 5719 D001 and made between the
Lessee of the One Part and the Tenant of the Other Part (which Sub-Lease
contained the prior written Consent of the Landlord attached and marked "X")
together with the rights and liberties described in the Second Schedule to the
Sub-Lease Subject to the restrictions set out in the Fourth Schedule to the
Sub-Lease, the payment of the rent reserved by the Sub-Lease and the observance
and performance of the Tenant's covenants and conditions set out and contained
in the Sub-Lease.

 
 

--------------------------------------------------------------------------------

 



 
structures thereon or any right or privilege in relation thereto conferred by
the Lease without the prior consent in writing of the Landlord and also a
proviso entitling the Landlord to re-enter upon the Development Site in the
event of any breach by the Lessee of any of the covenants on the part of the
Lessee therein contained.
 
E.
The Tenant being desirous of assigning the Leasehold Premises by way of

 
 
security for the loan facilities under a mortgage (hereinafter called "the

Mortgage") already prepared and intended to be executed contemporaneously
herewith to be given by the Tenant in favour of the Lender, the Tenant has
requested the Landlord to grant it a licence so to do on the terms and subject
to the conditions hereinafter contained and to grant to the Lender and the
Tenant such security against the forfeiture or surrender of the Lease as is
hereinafter contained.
 
NOW THIS DEED WITNESSETH as follows:
 
I.CONSENT
 
 
1.1 The Landlord hereby consents to the assignment by the Tenant to the Lender
of the Leasehold Premises by way of mortgage for all the unexpired residue of
the term of years granted by the Sub-Lease together with all the rights and
liberties in relation thereto conferred by the Sub-Lease.

 
 
1.2
The Landlord, the Lessee and the Tenant each hereby agrees and declares

 
 
that as at the date of this Licence:

 
1.2.1 the Lease and the Sub-Lease are in full force and effect;
 
 
1.2.2 there are no subsisting breaches of the terms and provisions of the Lease
and the Sub-Lease other than those which have been previously

 

 
 

--------------------------------------------------------------------------------

 

waived or are hereby waived;
 
 
1.2.3 all rents, service charges and other payments due by the Lessee and the
Tenant have been paid in full;

 
 
1.2.4 no such payments are due or owing by the Lessee or the Tenant as at the
date hereof; and

 
 
1.2.5 None of the Landlord, the Lessee or the Tenant has assigned, transferred
or otherwise disposed of all or any part of its rights or obligations in to or
under the Lease or the Sub-Lease or in respect of the Leasehold Premises and has
no notice of, and has not consented to, any assignment, transfer or other
disposition by the Landlord, the Lessee or the Tenant of all or any part of the
rights or obligations of the Landlord, the Lessee or the Tenant in, to or under
the Lease or the Sub-Lease or in respect of the Leasehold Premises other than as
provided herein.

 
2. WAIVER AND NOTICE
 
Unless and until the Mortgage is released and discharged, the Landlord hereby
covenants, undertakes and agrees with the Lender that:
 
 
2.1 notwithstanding the privity of estate between the Landlord and the Lender in
respect of the Tenant's covenants and conditions in the Sub-Lease assigned to
the Lender by the Mortgage and save as hereinafter provided (i) the Lender shall
have no liability or obligation under the Lease or the Sub-Lease, and (ii) the
Lender shall not be obligated or required to perform any of the Lessee's or the
Tenant's covenants or conditions under the Lease or the Sub-Lease respectively
or take any action to collect or enforce any claim for payment by the Landlord
under the Lease or the Sub-Lease;

 
 
 

 
 

--------------------------------------------------------------------------------

 



 
 
 2.2 in the event that the Landlord becomes entitled to forfeit the Lease or to
re-enter the Development Site by reason of (i) non-payment of the whole or any
part of the rents, service charges and other payments reserved under the Lease
(hereinafter called a "Payment Default"), or (ii) the Lessee's failure to
perform or observe any covenant on its part contained in the Lease (hereinafter
called a "Performance Default"), the Landlord will not exercise, or seek to
exercise, such right to forfeit the Lease or re-enter the Leasehold Premises
unless (a) it first gives written notice (hereinafter called a "Default Notice")
to the Lender of the relevant Payment Default or Performance Default, and (b) in
the case of a Payment Default such default continues unremedied for a period of
thirty (30) calendar days after such Default Notice has been given to the
Lender, and (c) in the case of a Performance Default such default has not been
remedied within a reasonable period of not greater than sixty (60) calendar days
after the Default Notice has been given to the Lender to cure such default
(hereinafter called the "Remedial Period");

 
 
 2.3 upon delivery of any Default Notice in accordance with sub-clause 2.2(a)
above, the Lender or any nominee or assignee thereof may, in its sole discretion
within a period of thirty (30) calendar days after the delivery of such Default
Notice, remedy a Payment Default by paying

to the Landlord the full amount of the rents, service charges orother
payments due and unpaid, or during the Remedial Period, remedy the Performance
Default by carrying out or performing, or procuring the carrying out or
performance, of any act, duty or obligation required of the Lessee under the
Lease;
 
 
 2.4 the Landlord will not exercise its rights to forfeit the Lease or re-enter
the Leasehold Premises for any reason other than a Payment Default or a
Performance Default;


 
 

--------------------------------------------------------------------------------

 

 
2.5 the Landlord will not amend, vary or accept a surrender of, other than in
accordance with the provisions of this Licence, the Lease without the Tenant
first obtaining and delivering to the Landlord the consent in writing of the
Lender such consent not to be unreasonably withheld or delayed.

 
3. NEW LEASE
 
 
3.1 The Landlord hereby covenants with the Lender that in the event of any
surrender or forfeiture of the Lease for any reason other than a Payment Default
or a Performance Default which has not been remedied in accordance with the
terms of the Lease or this Licence, occurring at any time during the subsistence
of the Mortgage, the Landlord will, upon written request by the Lender forthwith
grant to the Tenant or the nominee appointed by the Tenant without further
charge a lease for the same duration as the unexpired residue of the term of
years granted by the Sub-Lease at the yearly rent and the service charges
reserved by the Sub-Lease together with the same rights and liberties in
relation thereto conferred by the Sub-Lease and upon the same terms and
conditions contained in the Sub-Lease subject to the reasonable and customary
costs, charges and expenses incurred by the Landlord in the preparation,
stamping and registration of such replacement lease.

 
 
3.2 The Landlord hereby covenants with the Tenant and the Lender that nothing
contained in the Lease, the Sub-Lease or this Licence shall debar the Tenant or
the Lender from applying to a court of competent jurisdiction for relief from
forfeiture or any other equitable or injunctive relief.

 
4. NOTICES 4.1                                   All notices to be given
hereunder shall be deemed to have been properly served

 
 

--------------------------------------------------------------------------------

 



 
(i) at the time of despatch if transmitted by facsimile, (ii) at the date of
delivery if delivered personally or sent by established prepaid courier service,
or (iii) at the date of actual receipt if sent by mail postage prepaid in each
case addressed to the party's address specified below or at such other address
as such party shall have designated by notice to the party giving or making such
notice or other communication:
 
 


For the Landlord:
PORT AUTHORITY OF TRINIDAD AND TOBAGO
Dock Road Port of Spain Trinidad and Tobago
Attention:                       General Manager
Facsimile:                       (868) 627-2666



 
 


For the Lessee:
TRINBAGO CULTURAL DEVELOPMENT COMPANY LIMITED
41-43 Cornelio Street,
Woodbrook,
Port-of-Spain
Facsimile + (868) [
For the attention of: [



 
 


For the Tenant:
PRICESMART (TRINIDAD) LIMITED
Corner Endeavour Road and Narsaloo Ramaya Road, Chaguanas
Facsimile + (868) 671-1865
for the attention of: The Regional Financial Controller


 
 

--------------------------------------------------------------------------------

 

With a courtesy copy to:General Counsel
 
PriceSmart, Inc.9740 Scranton Rd., Ste. 125 San Diego, California 92121
 
Fax number: 858-404-8828
 


For the Lender:
FIRSTCARIBBEAN INTERNATIONAL BANK (TRINIDAD & TOBAGO) LIMITED
74 Long Circular Road,
Maraval,
Trinidad and Tobago
Attention: Head of Corporate Banking & Deputy Managing Director
Fax number: (868) 622-4989

 
5.PROVISO
 
 
 5.1 Provided always that save as hereinbefore mentioned this Licence shall not
extend to permit or authorize any further or other dealing with or assignment,
demise or underlease of the Lease, the Sub-Lease or any part thereof.

 
 
 5.2 Except as otherwise provided in this Licence the provisions of the Lease
and the Sub-Lease are hereby confirmed in all respects and nothing contained in
this Licence shall otherwise alter, affect, prevent or relieve the Landlord, the
Lessee or the Tenant as the case may be of their respective rights, duties,
obligations and liabilities under or in respect of the Lease or the Sub-Lease as
the case may be.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Licence has been executed and delivered as a deed by
PORT AUTHORITY OF TRINIDAD AND TOBAGO as of the  day of
 
 2009, by TRINBAGOCULTURAL DEVELOPMENT
 
COMPANY LIMITED as of
the                                                                           
day of , 2009 by
PRICESMART (TRINIDAD) LIMITED on
the                                                                                                                                    day
of , 2009
and by FIRSTCARIBBEAN INTERNATIONAL BANK (TRINIDAD & TOBAGO)
LIMITED on
the                                                                                          day
of, 2009.
 
THE SCHEDULE ABOVE REFERRED TO:
 
Part 1
 
The Freehold Premises
 
Invaders Bay, Audrey Jeffers Highway, Port of Spain.
 
ALL AND SINGULAR those two contiguous pieces or parcels of land comprising
together 9.94 ACRES (4.0236 hectares) situate at Invaders Bay, off the Audrey
Jeffers Highway, in the City of Port of Spain, in the Island of Trinidad THE
FIRST THEREOF shown on the plan (hereinafter referred to as "the said Plan")
dated the 27th day of November 2000 prepared by Brian Moses, Licensed Land
Surveyor, marked "Z" and annexed to the said Lease registered as No. DE 2001
0131 2393 D000, as Lot "1 d" comprising 5.25 ACRES (2.1245 hectares) and bounded
-
 
 


on the North:
on the South:
on the East:
partly by other lands of the Port Authority of Trinidad and Tobago designated
"Highway Reserve" separating the said lands from the Audrey Jeffers Highway and
partly by other lands of the Port Authority of Trinidad and Tobago;
by a Road Reserve;
partly by the said lands of the Port Authority of Trinidad and Tobago designated
"Highway Reserve" separating the said


 
 
 

--------------------------------------------------------------------------------

 



 
lands from the Audrey Jeffers Highway and partly by Lot "1 e" hereinafter
described; and
 
 
on the West:
partly by the said Road Reserve and partly by other lands of

 
 
the Port Authority of Trinidad and Tobago;

 
and THE SECOND THEREOF shown as Lot "1 e" on the said Plan comprising 4.69 ACRES
(1.8991 hectares) and bounded –
 
on the North:
 
on the South: on the East: on the West:


 
partly by other lands of the Port Authority of Trinidad and Tobago designated
"Highway Reserve" separating the said lands from the Audrey Jeffers Highway;
by a Road Reserve;
 
by the said Road Reserve; and
 
by Lot "1 d" hereinbefore described.


 
Part 2
 
The Leasehold Premises.
 
ALL that floor space (erroneously referred to in the Second Part of the First
Schedule to the Deed of Sub-Lease registered as DE 2001 0202 5719 D001 described
in Recital C hereto as "that piece or parcel of land") comprising 0.5252
hectares in the upper level of the building constructed on the parcel of land
described in Part 1 of this Schedule situate at Invaders Bay, off the Audrey
Jeffers Highway, in the City of Port of Spain, in the island of Trinidad shown
delineated and coloured pink and marked "(A)" on the plan marked "Y" annexed to
the said Deed of Sub-Lease.

 
 

--------------------------------------------------------------------------------

 

The Common Seal of PORT
AUTHORITY OF TRINIDAD AND TOBAGO was hereto
 
affixed by the Secretary in the presence of
 
Chairman and
 
a Commissioner with due authority in the presence of:
 
Witness
           
Signature:
Name:
Occupation: Address:
       
And of me
                 
Attorney-at-Law
                                   



 
THE COMMON SEAL of PRICESMART (TRINIDAD) LIMITED was affixed to THIS DEED by
order and authority of its Board of Directors and in conformity with its By-Laws
in the presence of:
 
Witness Signature:
Name:
 
And of me,
   

 


Occupation: Address:
 
Attorney at Law
 


 
 

--------------------------------------------------------------------------------

 

THE COMMON SEAL of FIRSTCARIBBEAN INTERNATIONAL BANK (TRINIDAD & TOBAGO) LIMITED
was affixed to THIS DEED by order and authority of its Board of Directors and in
conformity with its By-Laws in the presence of:
 
Witness Signature:
Name:
           
And of me,
             
Occupation: Address..
         
Attorney at Law
                                                 



 
THE COMMON SEAL of TRINBAGO CULTURAL DEVELOPMENT COMPANY LIMITED was affixed to
THIS DEED by order and authority of its Board of Directors and in conformity
with its By-Laws in the presence of:
 
Witness Signature:
Name:
       
And of me,
         
Occupation: Address:
     
Attorney at Law
     


 
 
 

--------------------------------------------------------------------------------

 
TRINIDAD AND TOBAGO






 
DEED OF LICENCE
 
AMONG
 
 
PORT AUTHORITY OF TRINIDAD AND TOBAGO As Landlord

 
AND
 
 
TRINBAGO CULTURAL DE; ELOPMENT COMPANY LIMITED As Lessee

AND
 
PRICESMART LIMITED
 
As Tenant
 
AND
 
 
FIRSTCARIBBEAN INTERNATIONAL BANK (TRINIDAD & TOBAGO) LIMITED As Lender

 
Dated the                         day
of                                                        , 2009.

 



 
 

--------------------------------------------------------------------------------

 

This Licence was prepared by:
 
 
M. Glenn Hamel-Smith
 
Attorney-at-Law
 
M. Hamel-Smith & Co.
 
Eleven Albion
 
Cor. Dere & Albion Streets
 
Port of Spain
 
Admission No. RAM2003004

 
 
 

--------------------------------------------------------------------------------

 

Schedule 5
Form of Trinbago Cultural Development Company Limited Deed of Licence
 
REPUBLIC OF TRINIDAD AND TOBAGO:
 
DEED OF LICENCE
 
This Deed was prepared by me,
 
M. Glenn Hamel-Smith Attorney-at-Law
 
M. Hamel-Smith & Co. Eleven Albion
Cor. Dere & Albion Streets Port of Spain
Admission No. HAM2003004
 
THIS DEED OF LICENCE is made as of
the                                                                                                                         
day of, 2009
 
AMONG:
 
5. TRINBAGO CULTURAL DEVELOPMENT COMPANY LIMITED a company with limited
liability incorporated under the Companies Act, Ch. 81:01 of the laws of
Trinidad and Tobago and having its registered office at [Nos. 41-43 Cornelio
Street Woodbrook in the City of Port of Spain] in the Island of Trinidad
(hereinafter called "the

 
 
 

--------------------------------------------------------------------------------

 



 
Landlord" which expression where the context so admits shall include its
successors or assigns);
 
6. PRICESMART (TRINIDAD) LIMITED a company with limited liability incorporated
under the Companies Act, 1995 (Ch. 81:01 of the laws of Trinidad and Tobago)
with company number P 1916 (95) A and having its registered office at Endeavour
Road and Narsaloo Ramaya Road, Chaguanas, in the island of Trinidad (hereinafter
called "the Tenant" which expression where the context so admits shall include
its successors or assigns); and
 
7. FIRSTCARIBBEAN INTERNATIONAL BANK (TRINIDAD & TOBAGO) LIMITED a bank
incorporated as a company with limited liability under the Companies Act Chap.
81:01 of the laws of Trinidad and Tobago and having its registered office at 74
Long Circular Road, Maraval, in the Ward of Diego Martin, in the Island of
Trinidad (hereinafter called "the Lender").
 
WHEREAS:
 
 
A. Subject to the SubLease described in Recital B, the leasehold premises
described in Part 1 of the Schedule hereto (hereinafter referred to as "the
Development Site") are vested in the Landlord for all the unexpired residue of
the term of THIRTY ONE (31) YEARS from the 1st day of May 2001 granted by a
certain deed of lease (hereinafter referred to as "the Trinbago Lease") dated
the 4th day of May 2001 registered as No. DE2001 0131 2393 D000) and made
between the Port Authority of Trinidad and Tobago (`PATT') of the One Part and
the Landlord of the Other Part at the rent and SUBJECT to the reservation of
PATT of the mineral rights referred to in the Trinbago Lease and subject to the
observance and performance of the covenants, conditions and agreements contained
therein and on the part of the Landlord to be observed and performed


 
 
 

--------------------------------------------------------------------------------

 



 
including a covenant not to assign, underlet part with otherwise dispose of the
whole or any part of the Development Site or any right or privilege in relation
thereto without the previous Consent in writing of PATT.
 
B.  
The Tenant is possessed of the leasehold hereditaments described in Part 2 of
the Schedule hereto {hereinafter called "the Leasehold Premises") for all the
residue now unexpired of the term of thirty (30) years from the 6th day of July,
2001 created by a certain deed of sub-lease ("the Sub-Lease") dated the 8th day
of February, 2001 registered as No. DE2001 0202 5719 D001 and made between the
Landlord of the One Part and the Tenant of the Other Part (which Sub-Lease
contained the prior written Consent of PATT attached and marked "X") together
with the rights and liberties described in the Second Schedule to the Sub-Lease
Subject to the restrictions set out in the Fourth Schedule to the Sub-Lease, the
payment of the rent reserved by the Sub-Lease and the observance and performance
of the Tenant's covenants and conditions set out and contained in the Sub-Lease.

 
C.  
The Sub-Lease contains a covenant by the Tenant not to assign, underlet or
otherwise part with or share the possession or occupation and/or dispose of the
Leasehold Premises or any part or parts thereof or any building or other
structures thereon or any right or privilege in relation thereto conferred by
the Sub-Lease without the prior consent in writing of the Landlord and also a
proviso entitling the Landlord to re-enter upon the Leasehold Premises in the
event of any breach by the Lessee of any of the covenants on the part of the
Lessee therein contained.

 
D.The Tenant being desirous of assigning the Leasehold Premises by way of
security for the loan facilities under a mortgage (hereinafter called "the
Mortgage")
already                                                           prepared                               and          intendedtobeexecuted
 
contemporaneously herewith to be given by the Tenant in favour of the
IHamel-SmithFORM OF TCDCL DEED OF LICENCE

 
 

--------------------------------------------------------------------------------

 



 
Lender, the Tenant has requested the Landlord to grant it a licence so to do on
the terms and subject to the conditions hereinafter contained and to grant to
the Lender and the Tenant such security against the forfeiture or surrender of
the Lease as is hereinafter contained.
 
 
E. By a separate deed of licence (the `PATT Licence') entered into
contemporaneously herewith by PATT, the Lender, the Landlord and the Tenant,
PATT has granted the Landlord and the Tenant a licence to assign the Leasehold
Premises to the Lender by way of security for the loan facility under the
Mortgage (subject to the conditions contained therein) and to grant to the
Lender and the Tenant such security against the forfeiture or surrender of the
Trinbago Lease as is contained therein.

 
NOW THIS DEED WITNESSETH as follows:
 
1.CONSENT
 
 
1.3 The Landlord hereby consents to the assignment by the Tenant to the Lender
of the Leasehold Premises by way of mortgage for all the unexpired residue of
the term of years granted by the Sub-Lease together with all the rights and
liberties in relation thereto conferred by the Sub-Lease.

 
 
1.4
The Landlord and the Tenant each hereby agrees and declares that as at

 
 
the date of this Licence:

 
12.6 the Trinbago Lease and the Sub-Lease are in full force and effect;
 
 
1.2.7 there are no subsisting breaches of the terms and provisions of the
Trinbago Lease and the Sub-Lease other than those which have been previously
waived or are hereby waived;


 
 

--------------------------------------------------------------------------------

 



 
 
12.8 all rents, service charges and other payments due by the Landlord and the
Tenant have been paid in full;

 
 
1.2.9 no such payments are due or owing by the Landlord or the Tenant as at the
date hereof; and

 
 
1.2.10 Neither the Landlord nor the Tenant has assigned, transferred or
otherwise disposed of all or any part of its rights or obligations in to or
under the Trinbago Lease or the Sub-Lease or in respect of the Leasehold
Premises and has no notice of, and has not consented to, any assignment,
transfer or other disposition by PATT, the Landlord, or the Tenant of all or any
part of the rights or obligations of PATT, the Landlord, or the Tenant in, to or
under the Trinbago Lease or the Sub-Lease or in respect of the Leasehold
Premises other than as provided herein.

 
2. WAIVER AND NOTICE
 
Unless and until the Mortgage is released and discharged, the Landlord hereby
covenants, undertakes and agrees with the Lender that:
 
 
2.1 notwithstanding the privity of estate between the Landlord and the Lender in
respect of the Tenant's covenants and conditions in the Sub-Lease assigned to
the Lender by the Mortgage and save as hereinafter provided (i) the Lender shall
have no liability or obligation under the Trinbago Lease or the Sub-Lease, and
(ii) the Lender shall not be obligated or required to perform any of the
Landlord's or the Tenant's covenants or conditions under the Trinbago Lease or
the Sub-Lease respectively or take any action to collect or enforce any claim
for payment by

 

 
 

--------------------------------------------------------------------------------

 

PATT or the Landlord under the Trinbago Lease or the Sub-Lease;
 
 
 
2.2 in the event that the Landlord becomes entitled to forfeit the Sub-Lease or
to re-enter the Leasehold Premises by reason of (i) non-payment of the whole or
any part of the rents, service charges and other payments reserved under the
Sub-Lease (hereinafter called a "Payment Default"), or (ii) the Tenant's failure
to perform or observe any covenant on its part contained in the Sub-Lease
(hereinafter called a "Performance Default"), the Landlord will not exercise, or
seek to exercise, such right to forfeit the Sub-Lease or re-enter the Leasehold
Premises unless (a) it first gives written notice (hereinafter called a "Default
Notice") to the Lender of the relevant Payment Default or Performance Default,
and (b) in the case of a Payment Default such default continues unremedied for a
period of thirty (30) calendar days after such Default Notice has been given to
the Lender, and (c) in the case of a Performance Default such default has not
been remedied within a reasonable period of not greater than sixty (60) calendar
days after the Default Notice has been given to the Lender to cure such default
(hereinafter called the "Remedial Period");

 
 
2.3 Upon delivery of any Default Notice in accordance with sub-clause 2.2(a)
above, the Lender or any nominee or assignee thereof may, in its sole discretion
within a period of thirty (30) calendar days after the delivery of such Default
Notice, remedy a Payment Default by paying to the Landlord the full amount of
the rents, service charges or other payments due and unpaid, or during the
Remedial Period, remedy the Performance Default by carrying out or performing,
or procuring the carrying out or performance, of any act, duty or obligation
required of the Lessee under the Lease;

 
 
 2.6 the Landlord will not exercise its rights to forfeit the Sub-Lease or
re­enter the Leasehold Premises for any reason other than a Payment Default or a
Performance Default;

 
2.7the Landlord will not amend, vary or accept a surrender of, other than

 
 
 

--------------------------------------------------------------------------------

 

in accordance with the provisions of this Licence, the Sub-Lease without the
Tenant first obtaining and delivering to the Landlord the consent in writing of
the Lender such consent not to be unreasonably withheld or delayed.
 
3. NEW LEASE
 
 
3.3 The Landlord hereby covenants with the Lender that in the event of any
surrender or forfeiture of the Sub-Lease for any reason other than a Payment
Default or a Performance Default which has not been remedied in accordance with
the terms of the Sub-Lease or this Licence, occurring at any time during the
subsistence of the Mortgage, the Landlord will, upon written request by the
Lender forthwith grant to the Lender or the nominee appointed by the Lender
without further charge a lease for the same duration as the unexpired residue of
the term of years granted by the Sub-Lease at the yearly rent and the service
charges reserved by the Sub-Lease together with the same rights and liberties in
relation thereto conferred by the Sub-Lease and upon the same terms and
conditions contained in the Sub-Lease subject to the reasonable and customary
costs, charges and expenses incurred by the Landlord in the preparation,
stamping and registration of such replacement lease.

 
 
3.4 The Landlord hereby covenants with the Tenant and the Lender that nothing
contained in the Trinbago Lease, the Sub-Lease or this Licence shall debar the
Tenant or the Lender from applying to a court of competent jurisdiction for
relief from forfeiture or any other equitable or injunctive relief.

 
4. NOTICES
 
 
2.1 All notices to be given hereunder shall be deemed to have been properly
served (i) at the time of despatch if transmitted by facsimile, (ii) at the date
of delivery if delivered personally or sent by established prepaid courier
service, or (iii) at the date of actual receipt if sent by mail postage prepaid
in each case addressed to the party's address specified below or at such other
address as such party shall


 



 
 

--------------------------------------------------------------------------------

 



 
have designated by notice to the party giving or making such notice or other
communication:
 
 


For the Landlord:
For the Tenant:
TRINBAGO CULTURAL DEVELOPMENT COMPANY LIMITED
41-43 Cornelio Street,
Woodbrook,
Port-of-Spain
Facsimile + (868) [
For the attention of:
[                                                          ]
PRICESMART (TRINIDAD) LIMITED
Corner Endeavour Road and Narsaloo Ramaya Road, Chaguanas
Facsimile + (868) 671-1865
for the attention of: The Regional Financial Controller



 
With a courtesy copy to:General Counsel
 
PriceSmart, Inc.9740 Scranton Rd., Ste. 125 San Diego, California 92121
 
Fax number: 858-404-8828
 
 


For the Lender:
FIRSTCARIBBEAN INTERNATIONAL BANK (TRINIDAD & TOBAGO) LIMITED
74 Long Circular Road,
Maraval,
Trinidad and Tobago
Attention: Head of Corporate Banking & Deputy Managing Director
Fax number: (868) 622-4989



 
 
FORM OF TCDCL DEED OF LICENCE
 

 
 

--------------------------------------------------------------------------------

 

5.PROVISO
 



 
 
5.1 Provided always that save as hereinbefore mentioned this Licence shall not
extend to permit or authorize any further or other dealing with or assignment,
demise or underlease of the Sub-Lease or any part thereof.

 
 
5.2 Except as otherwise provided in this Licence the provisions of the Sub-Lease
are hereby confirmed in all respects and nothing contained in this Licence shall
otherwise alter, affect, prevent or relieve the Landlord or the Tenant as the
case may be of their respective rights, duties, obligations and liabilities
under or in respect of the Sub-Lease.

 
IN WITNESS WHEREOF this Licence has been executed and delivered as a deed by
TRINBAGO CULTURAL DEVELOPMENT COMPANY LIMITED as of the
 
 day of , 2009 by PRICESMART (TRINIDAD)
LIMITED on the day of , 2009 and by FIRSTCARIBBEAN
INTERNATIONAL BANK (TRINIDAD & TOBAGO) LIMITED on the day of
, 2009.

 



 
 

--------------------------------------------------------------------------------

 

THE SCHEDULE ABOVE REFERRED TO:
Part 1
 
The Trinbago Leasehold Premises
 
 
Invaders Bay, Audrey Jeffers Highway, Port of Spain.
 
ALL AND SINGULAR those two contiguous pieces or parcels of land comprising
together 9.94 ACREAS (4.0236 hectares) situate at Invaders Bay, off the Audrey
Jeffers Highway, in the City of Port of Spain, in the Island of Trinidad THE
FIRST THEREOF shown on the plan (hereinafter referred to as "the said Plan")
dated the 27th day of November 2000 prepared by Brian Moses, Licensed Land
Surveyor, marked "Z" and annexed to the said Lease registered as No. DE 2001
0131 2393 D000, as Lot "1d" comprising 5.25 ACRES (2.1245 hectares) and bounded
-
 
 
on the North: partly by other lands of the Port Authority of Trinidad and Tobago
designated "Highway Reserve" separating the said lands from the Audrey Jeffers
Highway and partly by other lands of the Port Authority of Trinidad and Tobago;

 
on the South: by a Road Reserve;
 
 
on the East: partly by the said lands of the Port Authority of Trinidad and
Tobago designated "Highway Reserve" separating the said lands from the Audrey
Jeffers Highway and partly by Lot "le" hereinafter described; and

 
on the West:
partly by the said Road Reserve and partly by other lands of

 
 
the Port Authority of Trinidad and Tobago;


 



 
 

--------------------------------------------------------------------------------

 



 
and THE SECOND THEREOF shown as Lot "le" on the said Plan comprising 4.69 ACRES
(1.8991 hectares) and bounded –
 
 
on the North: partly by other lands of the Port Authority of Trinidad and Tobago
designated "Highway Reserve" separating the said lands from the Audrey Jeffers
Highway;

 
on the South:                                           by a Road Reserve;
 
on the East:                                           by the said Road Reserve;
and
 
on the West:                                           by Lot "1 d" hereinbefore
described.
 
Part 2
 
The Leasehold Premises.
 
ALL that floor space (erroneously referred to in the Second Part of the First
Schedule to the Deed of Sub-Lease registered as DE 2001 0202 5719 D001 described
in Recital C hereto as "that piece or parcel of land") comprising 0.5252
hectares in the upper level of the building constructed on the parcel of land
described in Part 1 of this Schedule situate at Invaders Bay, off the Audrey
Jeffers Highway, in the City of Port of Spain, in the island of Trinidad shown
delineated and coloured pink and marked "(A)" on the plan marked "Y" annexed to
the said Deed of Sub-Lease.
 
The Common Seal of TRINBAGO CULTURAL DEVELOPMENT COMPANY LIMITED was hereto
affixed to this Deed order and authority of its Board of Directors and in
conformity with its By-Laws in the presence of:

 



 
 

--------------------------------------------------------------------------------

 

Witness
 
Signature:                                                                 And
of me,
 
Name:                                                        
Occupation:                                                                 Attorney-at-Law
Address:
 
THE COMMON SEAL of PRICESMART (TRINIDAD) LIMITED was affixed to THIS DEED by
order and authority of its Board of Directors and in conformity with its By-Laws
in the presence of:
 
Witness
Signature: And of me,
 
Name:
 


Occupation: Address:
 
Attorney at Law
   


 



 
 

--------------------------------------------------------------------------------

 

THE COMMON SEAL of FIRSTCARIBBEAN INTERNATIONAL BANK (TRINIDAD & TOBAGO) LIMITED
was affixed to THIS DEED by order and authority of its Board of Directors and in
conformity with its By-Laws in the presence of:
 
Witness Signature:
       
And of me,
Name:
           
Occupation: Address:
     
Attorney at Law
     


 



 
 

--------------------------------------------------------------------------------

 



 
DEED OF LICENCE
 
AMONG
 
TRINBAGO CULTURAL DEVELOPMENT COMPANY LIMITED
 
As Landlord
 
AND
 
PRICESMART (TRINIDAD) LIMITED
 
As Tenant
 
AND

 



 
 

--------------------------------------------------------------------------------

 

FIRSTCARIBBEAN INTERNATIONAL BANK (TRINIDAD & TOBAGO) LIMITED
 
As Lender
 
Dated the                                                         day
of                                      , 2009.
 
This Licence was prepared by:
 
 
M. Glenn Hamel-Smith
 
Attorney-at-Law
 
M. Hamel-Smith & Co.
 
Eleven Albion
 
Cor. Dere & Albion Streets
 
Port of Spain
 
Admission No. HAM2003004

 



 
 

--------------------------------------------------------------------------------

 

FIRSTCARIBBEAN INTERNATIONAL BANK (TRINIDAD & TOBAGO) LIMITED (in its capacity
as the Bank)
 
[exhibit10_7a.jpg]
Name: Title:
 
PRICESMART TRINIDAD LIMITED (in its capacity as Borrower)
 




  [exhibit10_7e.jpg]   [exhibit10_7b.jpg]
Name: Atul Kumar Patel
Title: Director                                              
 
Name: Lisa Maharaj
Title: Regional Tax Manager
 





 
 
 

--------------------------------------------------------------------------------

 
